 

Exhibit 10.8

 

Execution Version

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

MANUFACTURING AND SUPPLY AGREEMENT

 

between

 

INTERCEPT PHARMA EUROPE LTD.

 

and

 

PHARMAZELL GMBH

 

 

 

 

ARTICLE 1 DEFINITIONS 1       ARTICLE 2 MANUFACTURING AND SUPPLY 7       2.1
Supply Obligations 7       2.2 Work Orders 8       2.3 Delivery Terms;
Inspection 10       2.4 Materials 10       2.5 Costs and Expenses 11       2.6
Supply Shortage; Inability to Supply 11       2.7 Intercept Materials 11      
ARTICLE 3 QUALITY; COMPLIANCE; REGULATORY 13       3.1 Quality Control 13      
3.2 Maintenance of Facility 14       3.3 Regulatory Cooperation of PharmaZell 15
      3.4 Cooperation with Regulatory Authorities and Regulatory Correspondence
15       3.5 Compliance with Applicable Law 16       3.6 Change Requests 16    
  3.7 General Cooperation 16       ARTICLE 4 Financials 17       4.1 Price 17  
    4.2 Invoice and Payment 17       4.3 Currency 18       4.4 Adjustment of
Purchase Price 18       4.5 Audit; Late Payments 19       ARTICLE 5 INTELLECTUAL
PROPERTY 20       5.1 Ownership of Inventions 20       5.2 Patent Prosecution 22
      5.3 Enforcement of Patents 24       5.4 Third Party Litigation 25      
5.5 Third Party Licenses 25       5.6 United States Law 25       ARTICLE 6
REPRESENTATIONS AND WARRANTIES; COVENANTS 26       6.1 Representations and
Warranties of Each Party 26       6.2 Additional Representations, Warranties and
Covenants of PharmaZell 26

 

 - i - 

 

  

6.3 Disclaimer of Other Warranties 28       ARTICLE 7 CONFIDENTIALITY 28      
7.1 Confidential Information 28       7.2 Exceptions to Confidentiality 28      
7.3 Disclosure 29       7.4 Notification 29       7.5 Remedies 29       7.6 Use
of Names 30       7.7 Press Releases 30       ARTICLE 8 TERM AND TERMINATION 30
      8.1 Term 30       8.2 Termination 30       8.3 Effect of Expiration or
Termination 31       ARTICLE 9 INDEMNIFICATION 33       9.1 PharmaZell
Indemnification 33       9.2 Intercept Indemnification 33       9.3
Indemnification Procedure 33       9.4 Insurance 35       9.5 Limitation on
Damages 35       ARTICLE 10 MISCELLANEOUS 36       10.1 Notices 36       10.2
Force Majeure 37       10.3 Entire Agreement; Amendment 37       10.4 Further
Assurances 38       10.5 Successors and Assigns 38       10.6 Governing Law 38  
    10.7 Dispute Resolution 38       10.8 Arbitration 38       10.9 Third Party
Beneficiaries 40       10.10 Export Control 40       10.11 Assignment 40      
10.12 Waiver 41       10.13 Severability 41

 

 - ii - 

 

  

10.14 Independent Contractors 41       10.15 Construction 41       10.16
Remedies 41       10.17 Counterparts; Facsimile Execution 42       10.18 English
Language 42       10.19 Parent Guarantee 42

 

 - iii - 

 

 

This MANUFACTURING AND SUPPLY AGREEMENT (this “Agreement”), dated the last date
of signature (the “Effective Date”), is made by and between Intercept Pharma
Europe Ltd., having a location at 2 Pancras Square, Floor 1, London, United
Kingdom N1C 4AG (“Intercept”), and, solely for purposes of Section 10.19,
Intercept Pharmaceuticals, Inc. (“Intercept Parent”), and PharmaZell GmbH, a
corporation organized under the laws of Germany (“PharmaZell”). Intercept and
PharmaZell are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

 

RECITALS

 

WHEREAS, pursuant to a certain Development Agreement by and between the Parties
dated August 18, 2010, the Parties collaborated to develop a synthesis pathway
for the manufacture, production, and validation of an active pharmaceutical
ingredient for Intercept referred to as [**]; and

 

WHEREAS, Intercept and PharmaZell now wish to enter into this Agreement to
arrange for the manufacture and supply by PharmaZell to Intercept of the API (as
defined below), on the terms and subject to the conditions set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants of the Parties contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, do hereby agree as follows:

 

ARTICLE 1

DEFINITIONS

 

As used herein, the following terms shall have the following meanings:

 

1.1         “Adjustment Date” has the meaning set forth in Section 4.4(a).

 

1.2         “Adverse Event” means (a) any finding from tests in laboratory
animals or in vitro that suggests a significant risk for human subjects
including reports of mutagenicity, teratogenicity or carcinogenicity, (b) any
undesirable, untoward or noxious event or experience associated with the
clinical, commercial or other use, or occurring following application of a
Product to humans, whether expected and whether considered related to or caused
by such Product, including such an event or experience as occurs in the course
of the use of such Product in professional practice, in a clinical trial,
whether accidental or intentional, from abuse, from withdrawal or from a failure
of expected therapeutic action of such Product, and (c) those events or
experiences that are required to be reported to the Regulatory Authorities under
corresponding Applicable Law.

 

1.3         “Affiliate” of a Person means any other Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with, such first Person. For purposes of this definition,
“control” and, with correlative meanings, the terms “controlled by” and “under
common control with”, means to possess the power to direct the management or
policies of a Person, whether through ownership of voting securities or by
contract or otherwise.

 

 - 1 - 

 

  

1.4         “Agreement” has the meaning set forth in the preamble hereto,
including all Work Orders provided by Intercept.

 

1.5         “API” means the active pharmaceutical ingredient [**].

 

1.6         “API Precursor” means any intermediary, ingredient, composition or
element [**] that arises or is created or produced following production of the
Intermediary during the Manufacture of the API.

 

1.7         “API Specifications” means the specifications for the API to be
Manufactured by PharmaZell and supplied to Intercept hereunder as such
specifications are set forth in the Quality Agreement, as the same may be
amended from time to time.

 

1.8         “Applicable Law” means all laws, statutes, rules, codes,
regulations, requirements, orders, judgments and ordinances of any Regulatory
Authority, including the FFDCA.

 

1.9         “Business Day” means a day other than a Saturday or a Sunday on
which banks in New York, New York and Munich, Germany are open for the conduct
of regular banking business.

 

1.10       “Calendar Quarter” means each period of three (3) consecutive
calendar months commencing on 1 January, 1 April, 1 July, and 1 October, except
that the first Calendar Quarter of the Term shall commence on the Effective Date
and end on September 30, 2016, and the last Calendar Quarter of the Term shall
commence on the first day of the calendar quarter in which the Term ends and end
on the last day of the Term.

 

1.11       “Calendar Year” means each successive period of twelve (12)
consecutive calendar months commencing on 1 January and ending on 31 December,
except that the first Calendar Year of the Term shall commence on the Effective
Date and end on 31 December 2016, and the last Calendar Year of the Term shall
commence on January 1 of the year in which the Term ends and end on the last day
of the Term.

 

1.12       “Certificate of Analysis” or “COA” has the meaning set forth in the
Quality Agreement.

 

1.13       “Certificate of Compliance” or “COC” has the meaning set forth in the
Quality Agreement.

 

1.14       “CMC Data” means the chemistry, manufacturing and controls data
required by Applicable Law to be included in a New Drug Application (as defined
in the FFDCA and the regulations promulgated thereunder) for a Product or in any
other Regulatory Approval outside the United States.

 

 - 2 - 

 

  

1.15       “Confidential Information” means any and all information or material
that, at any time before or after the Effective Date, has been or is provided or
communicated to the Receiving Party by or on behalf of the Disclosing Party
(including by a third party) pursuant to this Agreement or in connection with
the transactions contemplated hereby or any discussions or negotiations with
respect thereto; any data, ideas, concepts or techniques contained therein; and
any modifications thereof or derivations therefrom. Confidential Information may
be disclosed either orally, visually, electronically, in writing, by delivery of
Materials containing Confidential Information or in any other form now known or
hereafter invented.

 

1.16       “Control” means, with respect to any item of information, Invention,
Regulatory Documentation, patent, trademark or other intellectual property
right, possession of the right, whether directly or indirectly, and whether by
ownership, license or otherwise (other than by operation of any license and
other grants hereunder), to assign or grant a license, sublicense or other right
to or under, or perform other acts in respect of, such information, Invention,
Regulatory Documentation, patent, trademark or other intellectual property right
as provided for herein without violating the terms of any agreement or other
arrangement with any third party.

 

1.17       “Deficiency” has the meaning set forth in Section 2.3(c).

 

1.18       “Delivery Date” means the date the API leaves the Facility for
shipment to Intercept.

 

1.19       “Disclosing Party” means the Party disclosing Confidential
Information.

 

1.20       “Disqualification” has the meaning set forth in Section 6.2(c).

 

1.21       “Effective Date” has the meaning set forth in the preamble hereto.

 

1.22       “Employee Inventions” has the meaning set forth in Section 5.1(g).

 

1.23       “Existing Work Orders” has the meaning set forth in Section 2.2(a).

 

1.24       “Exploit” means to make, have made, import, use, sell, offer for sale
or otherwise dispose of a compound, product or process, including all discovery,
research, development, commercialization, registration, modification,
enhancement, improvement, Manufacture, storage, formulation, optimization,
exportation, transportation, distribution, promotion and marketing of such
compound, product or process.

 

1.25       “Facility” means a Manufacturing facility of PharmaZell located at
(i) [**], (ii) [**], and/or (iii) such other facility as the Parties may agree
to in writing from time to time.

 

1.26       “FDA” means the United States Food and Drug Administration and any
successor agency thereto.

 

1.27       “FFDCA” means the U.S. Federal Food, Drug, and Cosmetic act codified
at 21 U.S.C. § 301 et seq., as may be amended from time to time.

 

1.28       “Gesetz über Arbeitnehmererfindungen” has the meaning set forth in
Section 5.1(g).

 

1.29       “GMI” means the German Producer Price Index (“Index der
Erzeugerpreise gewerblicher Produkte”) for pharmaceutical preparations, as
compiled and published by the Bureau of Labor Statistics of the United States
Department of Labor and using the latest version of data published as of the
date of adjustment.

 

 - 3 - 

 

  

1.30       “GMP” or “cGMP” means all applicable standards relating to
manufacture of pharmaceutical products, including, as applicable current Good
Manufacturing Practices as they apply to the manufacture of Supplied Material,
and including (i) standards promulgated by any Regulatory Authority having
jurisdiction over the Manufacture of the Supplied Material, in the form of
Applicable Laws, including the U.S. current Good Manufacturing Practices
regulations promulgated by the FDA, as described in 21 U.S.C. 351, 21 C.F.R.
Parts 210 and 211, as amended, and any successor provision thereto and ICH Q7 –
Good Manufacturing Practice for Active Pharmaceutical Ingredients; (ii)
standards promulgated by any Regulatory Authority having jurisdiction over the
Manufacture of the Supplied Material, in the form of draft or final guidance
documents (including advisory opinions, compliance policy guides and
guidelines); and (iii) such other industry standards as may be agreed upon by
the Parties in the Specifications (as defined and set forth in the Quality
Agreement).

 

1.31       “ICC Rules” has the meaning set forth in Section 10.8(a).

 

1.32       “Indemnification Claim Notice” has the meaning set forth in Section
9.3(a).

 

1.33       “Indemnified Party” has the meaning set forth in Section 9.3(a).

 

1.34       “Indemnifying Party” has the meaning set forth in Section 9.3(a).

 

1.35       “Initial Term” has the meaning set forth in Section 8.1.

 

1.36       “Intercept” has the meaning set forth in the preamble hereto.

 

1.37       “Intercept Indemnified Parties” has the meaning set forth in Section
9.1.

 

1.38       “Intercept Information” means all technical, scientific and other
know-how and information, trade secrets, knowledge, technology, means, methods,
processes, practices, formulae, instructions, skills, techniques, procedures,
technical assistance, designs, assembly procedures, specifications, assays, test
methods, analytical methods, and other material or information owned or
Controlled by Intercept or its Affiliates (including information received from a
third party) as of the Effective Date or at any time during the Term.

 

1.39       “Intercept Intellectual Property” has the meaning set forth in
Section 5.1(a).

 

1.40       “Intercept Materials” means those Materials identified on Schedule
1.40 to be supplied by Intercept to PharmaZell for Manufacture of the API.

 

1.41       “Intermediary” means [**].

 

1.42       “Invention” means any discovery, improvement, process, formula, data,
information, invention, know-how, trade secret, procedure, device, or other
intellectual property, whether or not protectable under patent, trademark,
copyright or similar laws, including any enhancement in the manufacture,
formulation, ingredients, preparation, presentation, means of delivery, dosage
or packaging of a compound or product or any discovery or development of a new
indication for a compound or product.

 

 - 4 - 

 

  

1.43       “Joint Invention Patents” has the meaning set forth in Section
5.2(c)(i).

 

1.44       “Joint Inventions” mean any and all Inventions that are or have been
created, conceived, discovered, developed or otherwise made jointly by or on
behalf of the Parties, but excluding Specified Inventions.

 

1.45       “Latent Defect” means any deficiency (including any Supplied Material
that fails to meet the Supplied Material Warranty or other quality requirements
set forth in the Quality Agreement) that is not readily determinable upon a
reasonable inspection of the Supplied Material (based on physical inspection,
identity test and review of the certificate of analysis).

 

1.46       “Losses” has the meaning set forth in Section 9.1.

 

1.47       “Manufacture” and “Manufacturing” means all steps, processes,
activities and operations from purchase of Materials, through production,
quality control, release and storage, to distribution of API, and the related
controls.

 

1.48       “Material(s)” means all ingredients, raw materials, packaging and
labeling components, and all other supplies of any kind, required or used in
connection with the Manufacturing of Supplied Material.

 

1.49       “Minimum Annual Requirement” has the meaning set forth in Section
2.2(b).

 

1.50       “Minimum Percentage Requirement” has the meaning set forth in
Section 2.2(b).

 

1.51       “Other PharmaZell Invention Patents” has the meaning set forth in
Section 5.2(b)(i).

 

1.52       “Other PharmaZell Inventions” means [**].

 

1.53       “Party” and “Parties” has the meaning set forth in the preamble
hereto.

 

1.54       “Person” means an individual, sole proprietorship, partnership,
limited partnership, limited liability partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture or other similar entity or organization, including a
government or political subdivision, department or agency of a government.

 

1.55       “PharmaZell” has the meaning set forth in the preamble hereto.

 

1.56       “PharmaZell Indemnified Parties” has the meaning set forth in Section
9.2.

 

1.57       “Policies” has the meaning set forth in Section 9.4(a).

 

1.58       “Products” means the finished product containing the API.

 

 - 5 - 

 

  

1.59       “Purchase Price” has the meaning set forth in Section 4.1(a).

 

1.60       “Quality Agreement” means the quality assurance agreement dated
August 20, 2014 entered into by the Parties.

 

1.61       “Quality Standards” means the obligations set forth in the Quality
Agreement as well as compliance with applicable environmental/health/safety
requirements and cGMP requirements.

 

1.62       “Receiving Party” means the Party receiving Confidential Information.

 

1.63       “Recipients” has the meaning set forth in Section 7.1.

 

1.64       “[**]” means [**].

 

1.65       “Regulatory Approval” means, with respect to any particular country
or other jurisdiction, as applicable any and all approvals, licenses,
registrations or authorizations of any Regulatory Authority necessary for the
Exploitation of a Product in such country or jurisdiction, including, where
applicable, (a) approval of a Product in such country or jurisdiction, including
any marketing authorization and supplements and amendments thereto, including an
approved New Drug Application as defined in the FFDCA or any corresponding
foreign application, registration or certification necessary or reasonably
useful to market any Product in a country or regulatory jurisdiction; (b) pre-
and post-approval marketing authorizations (including any prerequisite
Manufacturing approval or authorization related thereto); (c) labeling approval;
and (d) technical, medical and scientific licenses.

 

1.66       “Regulatory Authority” means any applicable supra-national, federal,
national, regional, state, provincial or local regulatory agencies, departments,
bureaus, commissions, councils or other government entities regulating or
otherwise exercising authority with respect to the Exploitation of Supplied
Material or a product in any country or other jurisdiction, including those
responsible for granting approvals for the performance of services by PharmaZell
to Intercept or for issuing regulations pertaining to the manufacture or use of
the Supplied Material or Product in the intended country of use, including the
FDA.

 

1.67       “Regulatory Documentation” means as applicable (a) submissions to any
Regulatory Authority, including investigational new drug applications, New Drug
Applications (as defined in the FFDCA and the regulations promulgated
thereunder), correspondence with regulatory agencies (registrations and
licenses, regulatory drug lists, advertising and promotion documents), periodic
safety update reports, adverse event files, complaint files and manufacturing
records and, if applicable, any updates or supplements to any of the foregoing
and (b) any minutes or contact logs with respect to any telephone conferences or
in-person meetings conducted with any Regulatory Authority relating to the
subject matter described in clause (a) of this sentence.

 

1.68       “Release Testing” means all testing of the quality attributes of the
Supplied Material in accordance with the Specifications and the Quality
Agreement.

 

1.69       “Renewal Period” has the meaning set forth in Section 8.1.

 

 - 6 - 

 

  

1.70       “Required Manufacturing Changes” has the meaning set forth in Section
3.6(b).

 

1.71       “Representative” has the meaning set forth in Section 6.2(a).

 

1.72       “Services” means the Manufacturing, supply and other services
performed under this Agreement.

 

1.73       “Specifications” means the API Specifications.

 

1.74       “Specified Invention Patents” has the meaning set forth in Section
5.2(a)(i).

 

1.75       “Specified Inventions” means [**].

 

1.76       “Supplied Material” means the API.

 

1.77       “Supplied Material Warranty” has the meaning set forth in Section
6.2(b).

 

1.78       “Term” has the meaning set forth in Section 8.1.

 

1.79       “Testing Laboratory” means an independent third party laboratory
engaged by the Parties to test conformance of the Supplied Material to the
Specifications in accordance with the terms set forth in the Quality Agreement.

 

1.80       “Third Party Claim” has the meaning set forth in Section 9.1.

 

1.81       “Total Commercial Volume Requirements” means, for purposes of
calculating Intercept’s total commercial volume requirements for Supplied
Material for a given Calendar Year, the total amount of Supplied Material [**].

 

1.82       “United States” means the United States of America, its territories
and possessions, including the District of Columbia and Puerto Rico.

 

1.83       “Work Order” means a written work order that sets forth, with respect
to the period covered thereby, (a) the quantities of each Supplied Material to
be processed and delivered by PharmaZell to Intercept or its designee, (b) the
required Delivery Dates therefor, and (c) the required delivery locations
therefor, in the form attached hereto as Schedule 1.83.

 

ARTICLE 2

MANUFACTURING AND SUPPLY

 

2.1         Supply Obligations.

 

(a)          Generally. Subject to the terms and conditions hereof, PharmaZell
shall Manufacture and supply to Intercept such quantities of Supplied Material
as Intercept may from time to time during the Term order. Such Manufacture and
supply shall be in accordance with Applicable Laws, the Specifications, the
Regulatory Documentation, Regulatory Approvals and the terms of this Agreement
and the Quality Agreement.

 

 - 7 - 

 

  

(b)          Exclusivity of PharmaZell. To the maximum extent permitted by
Applicable Law, without the written consent of Intercept, PharmaZell shall not,
and PharmaZell shall cause its Affiliates not to, distribute, market, promote,
offer for sale, sell, supply or Manufacture API or any API Precursor, directly
or indirectly, whether alone or in combination with other molecules or
compounds, whether as a raw material or as a finished product, and whether at
wholesale or retail, to any Person other than Intercept, its Affiliates or
designees.

 

(c)          Purchase Obligations of Intercept. Subject to the Minimum
Percentage Requirement and the Minimum Annual Requirement set forth in Section
2.2(b), this Agreement shall not limit Intercept’s right to obtain Supplied
Material from any third party. PharmaZell acknowledges that Intercept has the
right to enter into arrangements with one or more third parties to act as
additional sources of Supplied Material.

 

(d)          Subcontractors. PharmaZell may not subcontract with any third party
to perform any of its obligations hereunder without the prior written consent of
Intercept; provided that with respect to the existing subcontractors and
activity set forth on Schedule 2.1(d), Intercept hereby agrees that such
subcontractors are hereby permitted subcontractors with respect to the activity
identified for such subcontractor. PharmaZell shall be solely responsible for
the performance of any permitted subcontractor, and for costs, expenses,
damages, or losses of any nature arising out of such performance as if such
performance had been provided by PharmaZell itself under this Agreement.
PharmaZell shall cause any such permitted subcontractor to be bound by, and to
comply with, all confidentiality, quality assurance, regulatory and other
obligations and requirements of PharmaZell set forth in this Agreement.
PharmaZell and its subcontractors may use Intercept Intellectual Property only
for the performance of the Services as specified in this Agreement.

 

2.2         Work Orders.

 

(a)          Existing Work Orders. The Parties acknowledge and agree that
Intercept and PharmaZell have, prior to the date hereof, agreed to certain Work
Orders with respect to Supplied Materials, including penalties therein for
PharmaZell’s failure to deliver Supplied Material in accordance with the terms
of such Work Orders. The existing Work Orders are attached hereto as Schedule
2.2(a) (the “Existing Work Orders”). The Parties acknowledge and agree that
PharmaZell shall continue to Manufacture the quantities of Supplied Materials
set forth in the Existing Work Orders in accordance with the timelines set forth
in the Existing Work Orders; provided, however, the Parties acknowledge and
agree that the Supplied Materials Manufactured and supplied under the Existing
Work Orders shall be governed by the terms and conditions of this Agreement, and
this Agreement supersedes and replaces any term or condition contained in such
Existing Work Orders and any term or condition associated with such Existing
Work Orders other than the delivery obligations, the price, the shared risk
provisions and associated penalties of PharmaZell, which shall continue to apply
as specified in the Existing Work Orders.

 

 - 8 - 

 

  

(b)          New Work Orders; Minimum Percentage Requirement. Intercept shall
place Work Orders at least [**] months in advance of the requested Delivery Date
but no more than [**] months in advance of the requested Delivery Date. With
respect to each Work Order, Intercept shall be obligated to purchase, and
PharmaZell shall be obligated to deliver, by the required Delivery Date set
forth therein such quantities of the Supplied Material as are set forth therein.
Intercept agrees to order from PharmaZell at least [**] of Intercept’s Total
Commercial Volume Requirements for delivery in each of [**] (“Minimum Percentage
Requirement”); provided that, [**] notwithstanding Intercept’s actual Total
Commercial Volume Requirements in Calendar Years 2017 and 2018, at a minimum,
Intercept shall order at least [**] of Supplied Material to be delivered in each
of Calendar Year 2017 and Calendar Year 2018 (“Minimum Annual Requirement”).
Notwithstanding the foregoing, (i) to the extent that Intercept has ordered a
quantity of Supplied Material from PharmaZell but PharmaZell fails for any
reason to deliver such quantity within [**] days of the Delivery Date or such
Supplied Material is rejected by Intercept pursuant to Section 2.3(c), all such
ordered Supplied Material shall be considered Supplied Material that was
“ordered and delivered” under the terms of this Section 2.2(b) in calculating
the Minimum Percentage Requirement and Minimum Annual Requirement, and (ii) if
Intercept’s Total Commercial Volume Requirements in a given year are in excess
of PharmaZell’s capacity to Manufacture such quantity of Supplied Material, then
for purposes of calculating Intercept’s total volume, the percentage shall be
based upon PharmaZell’s maximum capacity. In addition, if Intercept has ordered
a quantity of Supplied Material from PharmaZell but PharmaZell fails to deliver
such quantity as a result of PharmaZell’s inability to satisfy the Quality
Standards (and PharmaZell is unable to remedy such inability to satisfy the
Quality Standards within [**] days) or the Supplied Material is rejected by
Intercept pursuant to Section 2.3(c) as a result of PharmaZell’s failure to
satisfy the Quality Standards, then (i) Intercept’s obligation to achieve the
Minimum Percentage Requirement and Minimum Annual Requirement shall be suspended
until such time as PharmaZell is able to remedy such Quality Standard issue and
(ii) Intercept’s Minimum Percentage Requirement and Minimum Annual Requirement
for such Calendar Year shall be proportionately reduced by the length of the
suspension; provided that if PharmaZell is able to remedy the issue with the
Quality Standards and deliver Supply Material to Intercept and Intercept accepts
the full amount of the delivery despite the proportional reduction, then
Intercept’s Minimum Annual Requirement and Minimum Percentage Requirement for
the subsequent Calendar Year shall be reduced by such proportionate amount. To
the extent PharmaZell is responsible for manufacturing the Intermediary and to
the extent Intercept is responsible for supplying the [**] to PharmaZell for the
manufacture of the Intermediary, Intercept shall ensure timely delivery of the
[**] to PharmaZell. In addition, in the event that [**], then Intercept shall
have no Minimum Annual Requirement commencing on the date of any such event and
for the duration of the Agreement. The Parties agree that the first new work
order under the Agreement shall be as specified in Schedule 2.2(b) attached
hereto.

 

(c)          Work Order Terms. In the event that the terms of any Work Order are
not consistent with or are in addition to the terms of this Agreement, the terms
of this Agreement shall prevail. The Parties agree that each Work Order shall be
for a minimum of [**] and that Intercept shall attempt to order a batch size of
[**]. The Parties further agree that if the Manufacturing is to be done at [**],
the size of the batch in a Work Order [**] but otherwise is subject to the terms
of this Agreement.

 

 - 9 - 

 

  

2.3         Delivery Terms; Inspection.

 

(a)          Delivery. PharmaZell shall deliver the quantities of API set forth
in each Work Order by the required Delivery Date(s) set forth in such Work Order
and in accordance with the reasonable written instructions as such instructions
are agreed by the Parties. PharmaZell shall deliver API, DAP (Incoterms 2010),
with the delivery address specified by Intercept. Risk of loss and title shall
pass to Intercept upon delivery of API as specified in the preceding sentence.
In the event Intercept wishes to have an expedited delivery, PharmaZell reserves
the right to charge Intercept for the additional costs involved therefor.

 

(b)          Accompanying Documentation. Each delivery of API shall be
accompanied by (i) a Certificate of Analysis, (ii) a Certificate of Compliance,
(iii) such other documents as may be required pursuant to the Quality Agreement,
and (iv) documentation necessary for the sale or export of the API, as
applicable.

 

(c)          Inspection. Within [**] days of receipt of a given shipment of
Supplied Material, Intercept (or its agent) shall verify on the basis of a
visual inspection the quantity of Supplied Material delivered. In addition,
Intercept (or its agent) shall inspect at Intercept’s discretion (based
minimally on physical inspection, identity test and review of the Certificate of
Analysis and Certificate of Conformance provided by PharmaZell) the Supplied
Material following Delivery for variances and defects; and if Intercept claims
that a shipment of Supplied Material did not, at the time of receipt by
Intercept, meet the Supplied Material Warranty or the quality requirements set
forth in the Quality Agreement (a “Deficiency”), Intercept shall notify
PharmaZell based on the foregoing inspection within [**] days after receipt of
such Supplied Material at Intercept’s (or its designee’s) site, which notice
shall provide the quantities affected, the basis for the claim and other
information reasonably necessary for PharmaZell to assess the claim.
Notwithstanding the foregoing, if Intercept claims that the Deficiency is a
Latent Defect, Intercept shall have the obligation to provide such notification
to PharmaZell in writing within [**] days after Intercept’s discovery of such
Latent Defect (or within [**] days after Intercept is notified in writing by a
third party of such Latent Defect, if later). If Intercept and PharmaZell are
unable to agree as to whether such Supplied Material contains a Deficiency, the
Parties shall cooperate to have the Supplied Materials in dispute analyzed by
the Testing Laboratory. The results of the Testing Laboratory shall be final and
binding on the Parties on the issue of whether such Supplied Material contains a
Deficiency. If the Supplied Materials are determined to not contain a
Deficiency, then Intercept shall bear the cost of the Testing Laboratory and pay
the Purchase Price with respect to the Supplied Materials in accordance with
this Agreement. If the Supplied Materials are determined to contain a
Deficiency, then PharmaZell shall bear the cost of the Testing Laboratory, and
PharmaZell shall (i) at Intercept's election, either replace the rejected
Supplied Materials at no cost to Intercept, or refund to Intercept the Purchase
Price paid for such Supplied Materials, and the cost of all Intercept Materials
used for such Supplied Materials plus any applicable delivery charge and (ii)
reimburse to Intercept all costs associated with any manufacturing and
distribution of Products incorporating such Supplied Material, including
formulation, packaging, storage and distribution expenses (and including
materials used in connection therewith).

 

2.4         Materials. PharmaZell shall be responsible for auditing and
qualifying its supplier(s) of Materials and obtaining supplies of Materials in
accordance with the Specifications, Applicable Laws, Regulatory Documentation,
Regulatory Approvals and the Quality Agreement. Quality and Regulatory and all
GMP related issues shall be defined in the Quality Agreement. At all times
during the Term, PharmaZell shall (at its own cost and expense) maintain
sufficient amounts of available inventory of Materials (other than Intercept
Materials) consistent with industry standards and shelf life requirements of
such Materials as may be necessary for PharmaZell to Manufacture Supplied
Materials.

 

 - 10 - 

 

  

2.5         Costs and Expenses. Except as otherwise explicitly set forth herein,
PharmaZell shall be solely responsible for all costs and expenses incurred in
connection with the Manufacture of Supplied Materials hereunder, including costs
and expenses of personnel, quality control testing, Manufacturing facilities and
equipment, and Materials. In addition, at PharmZell’s cost and expense,
PharmaZell shall be entitled to maintain an inventory of safety stock of
Supplied Material and any of its intermediates.

 

2.6         Supply Shortage; Inability to Supply.

 

(a)          In the event that PharmaZell is unable or anticipates it will be
unable to supply, in whole or in part, the quantity of Supplied Material as set
forth in any Work Order, PharmaZell shall notify Intercept of such inability
upon discovery of the same by PharmaZell, including the underlying reasons for
such inability, proposed remedial measures and the date such inability is
expected to end. In the event that PharmaZell is unable to Manufacture Supplied
Material as a result of a shortage of Materials (other than to the extent such
shortage is the result of Intercept’s failure to provide [**]), then PharmaZell
hereby agrees and acknowledges that [**].

 

(b)          In the event that Intercept is unable to provide [**] to PharmaZell
within the project timelines agreed to by the Parties, the Parties shall discuss
in good faith allowing PharmaZell to manufacture [**] itself and for Intercept
to purchase such [**] from PharmaZell.

 

(c)          Nothing contained in this Section 2.6 shall limit any legal,
equitable or other rights or remedies that may be available to Intercept on
account of any failure of PharmaZell to Manufacture and supply Supplied
Materials hereunder.

 

2.7         Intercept Materials.

 

(a)          PharmaZell shall maintain, handle and store the Intercept Materials
in accordance with the cGMP, Applicable Laws and all written instructions as
agreed by the Parties. The Intercept Materials shall be stored in a secured area
and clearly marked and identified as property of Intercept clearly separated
from other products or materials by palette or location. PharmaZell shall be
responsible to communicate any necessary information regarding such Intercept
Materials (including material safety data sheets and other information provided
to PharmaZell relating to the handling and safety of the Intercept Materials) to
its employees, agents and representatives engaged in performing the
Manufacturing services. PharmaZell shall ensure that Intercept Materials are
free and clear of any liens or encumbrances. PharmaZell shall notify Intercept
if at any time it believes Intercept Materials have been damaged, lost or
stolen.

 

(b)          PharmaZell shall notify Intercept when the inventories of Intercept
Materials become insufficient to Manufacture the API, as required under this
Agreement. In addition, at the end of each calendar month, PharmaZell shall
provide to Intercept a stock reconciliation report of the Intercept Materials,
which report shall include: (a) the opening stock of Intercept Materials at the
beginning of the month, (b) the receipt of any additional Intercept Materials,
(c) the usage of Intercept Materials during the month (including yield loss),
and (d) the stock balance of Intercept Materials.

 

 - 11 - 

 

  

(c)          PharmaZell shall use the Intercept Materials solely and exclusively
to Manufacture the Supplied Materials under this Agreement and for no other
purpose. PharmaZell shall withdraw Intercept Materials from storage on [**].

 

(d)          PharmaZell shall at all times take such measures as are required to
protect the Intercept Materials from risk of loss or damage at all stages of the
Manufacturing process that are consistent with those measures that PharmaZell
utilizes for its own materials but in no event less than are reasonable and
customary in the industry. PharmaZell accepts all risk of loss and full
responsibility for the condition of Intercept Materials which may be damaged,
lost or stolen by PharmaZell or its personnel. PharmaZell shall at all times
take such measures as are required to protect the Intercept Materials from risk
of loss or damage. Intercept will be responsible for all transportation costs
for such Intercept Materials. Notwithstanding the foregoing, PharmaZell shall be
financially responsible for any loss of such Intercept Materials to the extent
such loss results from (a) breach of this Agreement by PharmaZell, (b)
negligence or willful misconduct of PharmaZell, its Affiliates and any permitted
subcontractors, in which case PharmaZell shall reimburse Intercept for costs of
such Intercept Materials, plus any shipping costs and out-of-pockets costs
incurred by or on behalf of Intercept with respect to such Intercept Materials.

 

(e)          PharmaZell shall use its best efforts to obtain standard yields.
The standard yields are set forth in Schedule 2.7(e). The allowable annual yield
variation from the standard yield for the Intercept Materials shall not be more
than [**]. For illustration purposes only, an example yield loss calculation is
set forth on Schedule 2.7(e). Concurrently with each invoice of Supplied
Materials, PharmaZell shall provide Intercept with a written accounting of the
disposition of each yield variation of Intercept Materials. In the event that
the yield variation exceeds the agreed upon allowable yield variation or any
losses of Intercept Materials are due to the negligence or willful misconduct of
PharmaZell, Intercept shall, at the option of Intercept, either receive a
reimbursement from PharmaZell or reduce Intercept’s payment for the relevant
invoice for such Supplied Material in an amount equal to [**]. The Parties shall
in good faith reevaluate the standard yield and the annual yield variation at
the beginning of each Calendar Year to account for increased efficiencies in the
Manufacture of Supplied Material or decreases caused by Required Manufacturing
Changes or other agreed changes to the process.

 

(f)           In the event that PharmaZell obtains excess yields of the
Intercept Materials, PharmaZell will invoice the excess quantities to Intercept
(such excess quantity not to exceed more than [**] of the amount in Intercept’s
Work Order), and Intercept will accept such delivery and invoice.

 

(g)          To the extent Intercept supplies [**] as part of the Intercept
Materials, all such [**] provided by Intercept shall be [**].

 

 - 12 - 

 

  

ARTICLE 3

QUALITY; COMPLIANCE; REGULATORY

 

3.1         Quality Control.

 

(a)          Quality Agreement. Intercept and PharmaZell have entered into the
Quality Agreement that sets forth the terms and conditions upon which both
Parties will conduct their quality activities in connection with this Agreement.
Each Party shall duly and punctually perform all of its obligations under the
Quality Agreement. In the event of any inconsistency between the terms of this
Agreement and the terms of the Quality Agreement, the terms of the Quality
Agreement shall control with respect to quality related matters, and the terms
of this Agreement shall control with respect to any other matters.

 

(b)          Materials; Vendor and Supplier Qualification and Validation.
PharmaZell shall be responsible for: (i) obtaining all starting Materials (other
than Intercept Materials) required to Manufacture Supplied Materials in
accordance with the Specifications, Applicable Laws and cGMPs and Regulatory
Documentation; and (ii) supplying all equipment and personnel necessary for the
performance of the Manufacture and supply of the API to Intercept. The Quality
Agreement sets forth additional details regarding each Party’s obligations
regarding Critical Raw Materials (as defined in the Quality Agreement) and in
the qualification and validation of vendors and suppliers retained or contracted
in connection with the Manufacture and any other services requested by
Intercept.

 

(c)          Analyses. PharmaZell shall be responsible for all quality control
analyses of Supplied Materials and all Supplied Material shall be released by
PharmaZell, in each case in accordance with the terms of the Quality Agreement.

 

(d)          Documentation and Standard Operating Procedures. PharmaZell shall
maintain complete and accurate documentation of all validation data, stability
testing data, batch records, quality control, laboratory testing, complaint
handling, deviations, investigations, and corrective and preventative actions
and any other data required under cGMPs, Applicable Laws, and other requirements
of any relevant Regulatory Authority in connection with the Manufacture of the
Supplied Material. PharmaZell shall make such documentation available for
inspection during any audit conducted by or on behalf of Intercept in accordance
with the Quality Agreement. Throughout the term of this Agreement, and for so
long thereafter as is reasonably necessary, PharmaZell shall strictly monitor
and maintain records documenting its compliance with cGMPs and any other
Applicable Laws, including through the establishment and implementation of such
operating procedures as are reasonably necessary to assure such compliance.

 

 - 13 - 

 

  

(e)          Inspection. The Quality Agreement sets forth each Party’s rights
and obligations with respect to inspection of the Supplied Material as well as
inspection of the Facilities. Notwithstanding the foregoing and without limiting
anything contained in the Quality Agreement, Intercept shall have the right to
audit the Facilities in their entirety and inspect those portions of the
Facilities and the records and information relating to the Facilities and the
Manufacture of the Supplied Material, to determine and ensure that PharmaZell
meets the obligations of the Quality Agreement and is compliant with the Quality
Standards. PharmaZell shall permit any Regulatory Authority to audit and inspect
the Facilities and the Manufacture of the Supplied Material. In connection with
Intercept’s determination of PharmaZell’s ability to satisfy the Quality
Standards pursuant to this Section 3.1(e), Intercept may, at Intercept’s
discretion and to the extent determined by Intercept, consult with PharmaZell
regarding cGMP quality, technical capability, and performance standards. If a
Regulatory Authority or Intercept identifies any observations in connection with
any audit or inspection under this Section 3.1(e) or the Quality Agreement, the
Parties will discuss in good faith suitable approaches for correcting such
observations, and PharmaZell shall have a reasonable time following such
consultation with Intercept to make appropriate corrections or dispute
Intercept’s observations (but not dispute a Regulatory Authority’s observations
which shall be deemed conclusive). If PharmaZell disputes Intercept’s
observations and Intercept and PharmaZell are unable to agree as to whether
PharmaZell meets the Quality Standards, the Parties shall cooperate to have the
Facilities and the records and information relating to the Facilities and the
Manufacture of the Supplied Material inspected and audited by an independent
inspection company of recognized repute selected by Intercept and approved by
PharmaZell, which approval shall not be unreasonably withheld. The results of
such inspection company shall be final and binding on the Parties on the issue
of whether PharmaZell meets the Quality Standards.

 

(f)           Recalls; Withdrawals. The Quality Agreement sets forth each
Party’s rights and obligations with respect to recalls and withdrawals. If and
to the extent such recall or withdrawal is caused by Supplied Material that
contains a Deficiency or by PharmaZell’s negligence or willful misconduct or
breach of this Agreement, PharmaZell shall reimburse Intercept for [**];
provided that, other than with respect to PharmaZell’s gross negligence or
willful misconduct, PharmaZell’s liability pursuant to this Section 3.1(f), on a
per claim basis, shall not exceed Fifteen Million United States Dollars
($15,000,000).

 

(g)          Release. PharmaZell shall perform Release Testing to ensure
conformance to the Specifications, in accordance with the Quality Agreement.

 

(h)          Stability Testing. PharmaZell shall perform stability testing on
the API to ensure conformance to the Specifications, in accordance with the
Quality Agreement.

 

3.2         Maintenance of Facility.

 

(a)          Except as otherwise approved in writing by Intercept, PharmaZell
shall Manufacture Supplied Material exclusively at the Facilities.

 

(b)          PharmaZell shall at all times during the Term ensure that any and
all licenses, registrations, and Regulatory Authority approvals required by
Applicable Law to be obtained in connection with the Facilities and their
operation and equipment used or to be used in connection with the Manufacture of
Supplied Material so as to permit PharmaZell to Manufacture Supplied Material
and supply it to Intercept as contemplated hereunder have been obtained and are
in all respects current and in full force and effect.

 

(c)          PharmaZell shall only use disposal services or sites that have
appropriate environmental permits and are in compliance with Applicable Law.

 

 - 14 - 

 

  

3.3         Regulatory Cooperation of PharmaZell. PharmaZell shall cooperate
with any reasonable requests for assistance from Intercept with respect to
obtaining, maintaining, and supporting any and all Regulatory Approvals and
Regulatory Documentation required in connection with the sourcing of Supplied
Material by Intercept hereunder and the sale of Products, including by:

 

(a)          at Intercept’s cost, making PharmaZell employees, consultants and
other staff available upon reasonable notice during normal business hours to
attend meetings with Regulatory Authorities concerning Supplied Material and
Products;

 

(b)          at PharmaZell’s own cost, disclosing and making available to
Intercept, in whatever form Intercept may reasonably request, all Manufacturing
and quality control data, CMC Data, records, and other information related to
Supplied Material, the Manufacturing process for Supplied Material, and any
other services related to Supplied Material as may be reasonably necessary or
desirable for Intercept to prepare, file, obtain, and maintain any Regulatory
Approval required in connection with the sourcing of Supplied Material by
Intercept hereunder and the sale of Products, as defined in the Quality
Agreement; and

 

(c)          to the extent that Intercept requests any additional regulatory
services from PharmaZell, PharmaZell shall provide to Intercept a fee estimate
for the provision of such additional regulatory services. Thereafter, the
Parties shall negotiate and agree in advance on the cost and time to provide any
such additional regulatory services. Intercept shall not be responsible for the
cost or expense of any amount to the extent that Intercept has not explicitly
agreed in writing to pay for such cost or expense.

 

3.4         Cooperation with Regulatory Authorities and Regulatory
Correspondence.

 

(a)          PharmaZell shall immediately notify Intercept in the event that
PharmaZell receives notice from FDA or any other relevant Regulatory Authority
of its intent to conduct any audit or inspection of PharmaZell with respect to
the Facility or its operations, and shall cooperate with the Regulatory
Authority in connection with such audit or inspection or related request,
including access to records and documentation related to Manufacturing. Without
limiting the foregoing, PharmaZell agrees to immediately notify Intercept of any
correspondence and other documentation received or prepared by either Party in
connection with any of the following events: (i) receipt of a Warning Letter,
FDA Form 483, or other regulatory correspondence from the FDA or any other
Regulatory Authority in connection with the manufacture or design of the API or
Product; (ii) any recall of the API or Product; (iii) the mandate, advice or
recommendation from any Regulatory Authority with respect to the withdrawal of
any API or Product; and (d) any regulatory comments from the FDA or any other
Regulatory Authority relating to the Manufacture of the Supplied Material.

 

(b)          As applicable, PharmaZell shall provide copies of any notices or
communications to Intercept of any FDA or other Regulatory Authority inspection,
investigation or other inquiry, or other material governmental notice or
communication, relating to the Manufacturing, or Supplied Material. PharmaZell
shall consult with Intercept prior to submitting responses to any inquiry posed
by any Regulatory Authority relating to the Manufacturing, Supplied Material or
Product. PharmaZell shall not initiate communication with any Regulatory
Authority concerning the Manufacturing, or Supplied Material absent the prior
written, express permission of Intercept concerning any such communications.

 

 - 15 - 

 

  

3.5         Compliance with Applicable Law. With respect to the Manufacturing of
Supplied Material and PharmaZell’s other duties and obligations under this
Agreement, PharmaZell shall strictly comply with (i) the Specifications, (ii)
GMP, and all other Applicable Laws, including those relating to the processing,
manufacturing, packaging, labeling, testing, inspection, storage, delivery,
shipment, or disposal of the Supplied Material; (iii) the Quality Agreement; and
(iv) all Applicable Laws concerning environmental matters, public health, wages,
hours and conditions of employment, subcontractor selection, discrimination and
occupational health/safety. Without limiting the foregoing, PharmaZell covenants
that neither PharmaZell nor any of its permitted subcontractors shall utilize
child, or any form of forced or involuntary, labor in the Manufacture of
Supplied Material under this Agreement or source Materials from any supplier
that uses child, or any form of forced or involuntary, labor. Upon Intercept’s
request, PharmaZell shall certify in writing its compliance with this Section
3.5 and shall provide to Intercept true and correct copies of all permits,
certificates and licenses that may be required for its performance under this
Agreement and, upon Intercept’s request, permit Intercept to inspect originals
of the same.

 

3.6         Change Requests.

 

(a)          Changes Requested by Intercept. Intercept shall have the right to
request an amendment, change or supplement to any of the following upon written
notice to PharmaZell, and except as may be prohibited by Applicable Law,
PharmaZell shall use its commercially reasonable efforts to promptly implement
such change: (a) the Specifications, (b) the Materials, (c) the source of
Materials, (d) the specifications for Materials, (e) the equipment used in
Manufacture, (f) the test methods used in connection with the Manufacturing of
Supplied Material and Materials, (g) the process for Manufacturing Supplied
Material, or (h) any test methods to Manufacture or release Supplied Material.
PharmaZell shall ensure that any change in any of the foregoing shall, in each
case, comply with cGMPs and all Applicable Laws. PharmaZell and Intercept will
jointly discuss the cost resulting from such changes.

 

(b)          Required Manufacturing Changes. Each Party shall give the other
Party reasonable written notice prior to any changes to the Specifications,
process of Manufacturing, or other change, as applicable, with respect to the
Supplied Materials, in each case that are required by cGMPs or Applicable Laws
or a Regulatory Authority (collectively, “Required Manufacturing Changes”).
PharmaZell shall use commercially reasonable efforts to promptly implement such
Required Manufacturing Changes. PharmaZell shall ensure that any change in any
of the foregoing shall, in each case, comply with cGMPs and all Applicable Laws.
PharmaZell and Intercept will jointly discuss the cost resulting from such
changes.

 

3.7         General Cooperation. PharmaZell shall cooperate with any reasonable
requests for assistance from Intercept and collaborate with Intercept with
respect to any responses by Intercept to any Regulatory Authority and requests
for information from Regulatory Authorities, pharmacovigilance and recall
matters, and in accommodating Intercept’s needs for Supplied Materials,
including accepting changes in forecasting and Work Orders.

 

 - 16 - 

 

  

ARTICLE 4

Financials

 

4.1         Price.

 

(a)          Subject to Section 4.4, the purchase price (the “Purchase Price”)
for Supplied Material shall be determined as follows:

 

Amount of Supplied Material
Ordered for Delivery in a
Calendar Year  Price  [**]   [**]  [**]   [**]  [**]   [**]  [**]   [**] 

 

(b)          For purposes of determining the Purchase Price applicable to a
given quantity of Supplied Material that is ordered for delivery for a given
Calendar Year, any quantity of Supplied Material that has been ordered by
Intercept for delivery in a given Calendar Year shall be deemed ordered for
delivery for such Calendar Year even if such quantity is ordered or Manufactured
in an earlier Calendar Year. If Intercept places multiple orders for delivery in
the same Calendar Year, such that the total amount of Supplied Material ordered
for delivery in such Calendar Year in the aggregate is in a higher tier than a
previously placed order, the Parties shall reconcile the total amount ordered
for delivery in such Calendar Year and recalculate the Purchase Price and
PharmaZell shall pay to Intercept the difference or, to the extent the final
invoice for such Calendar Year has not yet been paid, Intercept may reduce the
amount of such invoice accordingly. For example, and by way of illustration
purposes only, if Intercept places an order for [**].

 

4.2         Invoice and Payment. PharmaZell shall invoice Intercept for the
Manufacture of Supplied Material as follows:

 

(a)          PharmaZell shall be entitled to invoice Intercept for a certain
percentage of the total Purchase Price calculated in accordance with Section
4.1(a) in accordance with the Work Order for such Supplied Material prior to
delivery of the Supplied Material upon achievement of certain steps of the
Manufacturing process as follows:

 

Milestone  Step of Manufacturing
Process   Percentage of total
Purchase Price  [**]   [**]    [**]  [**]   [**]    [**]  [**]   [**]    [**] 
[**]   [**]    [**]  [**]   [**]    [**]  [**]   [**]    [**]  [**]   [**]  
 [**] 

 

 - 17 - 

 

  

(b)          Prior to PharmaZell issuing an invoice to Intercept pursuant to
Section 4.2(a), PharmaZell shall provide to Intercept the batch documentation
and the testing and analytical data, if applicable, for such step of the
Manufacturing to demonstrate to Intercept that PharmaZell has successfully
completed such step of the Manufacturing. Upon Intercept’s acceptance of the
batch documentation and the testing and analytical data, if applicable, but no
later than [**] days after PharmaZell has provided such batch documentation,
PharmaZell shall invoice Intercept for the percentage of the total Purchase
Price for such step of the Manufacturing in accordance with Section 4.2(a) and
payment shall be due [**] days after receipt of such invoice by Intercept.

 

(c)          PharmaZell promptly shall invoice Intercept for the remaining
amount of the total Purchase Price calculated pursuant to Section 4.1 for the
quantities of API actually delivered (subject to Section 2.7(f)) to Intercept;
provided that if the total quantity of API actually delivered is less than [**]
of the total quantity ordered for delivery, PharmaZell shall reimburse Intercept
for the amounts overpaid pursuant to Section 4.2(a) and the amount actually
delivered. Payment for the remaining amount of the total Purchase Price for the
quantity of Supplied Material actually delivered shall be due [**] days after
receipt by Intercept of the invoice and receipt of corresponding Supplied
Material with respect thereto (which shall be sent in electronic form
contemporaneously with such delivery); provided that if Intercept rejects such
Supplied Material, then payment shall be due within [**] days after receipt by
Intercept of notice from the Testing Laboratory that the invoiced Supplied
Material does not contain a Deficiency or receipt by Intercept of replacement
Supplied Material, as the case may be. If the Supplied Material contains a
Deficiency and Intercept does not order replacement Supplied Material,
PharmaZell shall promptly reimburse all amounts previously paid by Intercept for
such Supplied Material pursuant to Section 4.2(b).

 

(d)          If Intercept disputes any portion of an invoice, it shall pay the
undisputed portion and shall provide PharmaZell with written notice of the
disputed portion and its reasons therefor, and Intercept shall not be obligated
to pay such disputed portion. The Parties shall use good faith efforts to
resolve any such disputes promptly. In the event of any inconsistency between an
invoice and this Agreement, the terms of this Agreement shall control. Payment
of invoices shall be made by wire transfer to an account designated in writing
by PharmaZell.

 

4.3         Currency. PharmaZell will invoice Intercept in [**] and Intercept
will pay in [**]. The exchange rate of [**] to [**] at the date of the last
signature to this Agreement will be used as Reference Exchange Rate. Should at
any time during the Agreement for a period longer than [**] months the then
current exchange rate of [**] to [**] deviates more than [**] from the Reference
Exchange Rate, both Parties will discuss in good faith impact on Prices and cost
and adjust Price as agreed by the Parties in writing.

 

4.4         Adjustment of Purchase Price.

 

(a)          The Purchase Prices set forth in Section 4.1 for Supplied Material
shall remain fixed until [**] (the “Adjustment Date”). Effective on [**], the
Purchase Price for such Supplied Material shall be adjusted by [**].

 

 - 18 - 

 

  

(b)          If at any time market conditions (raw material costs e.g.) result
in PharmaZell’s cost of components for the API or manufacturing process being
materially greater [**] than normal forecasted increases, then PharmaZell shall
be entitled to request an adjustment to the pricing of the Supplied Material to
compensate for such increased cost. The Parties shall negotiate in good faith
such increase.

 

(c)          If at any time market conditions result in PharmaZell’s cost of
components for the Supplied Material or manufacturing process being materially
less [**] than normal, then Intercept shall be notified and an adjustment to the
pricing will be given to compensate for such decreased cost.

 

(d)          The Parties agree to make reasonable efforts to improve the
productivity, efficiency and quality of the process under which the Supplied
Material is Manufactured. Any investment and/or cost savings as a result of such
improvement shall be shared equitably between the Parties.

 

4.5         Audit; Late Payments.

 

(a)          Intercept shall have the right to have an independent accounting
firm of internationally recognized standing, and reasonably acceptable to
PharmaZell, provided with access by PharmaZell during normal business hours, and
upon reasonable prior written notice, to examine only those records of
PharmaZell (and its Affiliates) as may be reasonably necessary to determine,
with respect to any Calendar Year ending not more than [**] prior to Intercept’s
request, the correctness of any statement submitted by PharmaZell under this
Agreement. Such examinations may not (i) be conducted more than once in any [**]
period (unless a previous audit during such [**] period revealed an incorrect
statement submitted by PharmaZell in respect of such period or PharmaZell
restates or revises its books and records for such period) or (ii) be repeated
for any Calendar Year. Results of such audit shall (i) be (A) limited to
information relating to the supply of Supplied Material hereunder and use of the
Intercept Materials, (B) made available to both Parties in writing, and
(C) subject to ARTICLE 7 and (ii) not reveal any specific information of
PharmaZell to Intercept other than (A) whether statements submitted by
PharmaZell under this Agreement are true and correct and (B) the amount of any
excess payment reimbursable to Intercept. The cost of any such examination shall
be borne by Intercept unless the examination reveals a variance of more than
[**] from the amounts reflected on PharmaZell’s statements, in which case
PharmaZell shall bear the cost of the audit. Unless disputed pursuant to Section
4.5(c), if such audit concludes that excess payments were made by Intercept
during such period, PharmaZell shall reimburse such amounts, with interest from
the date originally due as provided in Section 4.5(d), within [**] days after
the date on which such auditor’s written report is delivered to the Parties.

 

 - 19 - 

 

  

(b)          Solely for the purposes of ensuring Intercept’s compliance with
Section 2.2(b), PharmaZell shall have the right to have an independent
accounting firm of internationally recognized standing, approved by Intercept,
during normal business hours, and upon reasonable prior written notice which
notice shall be at least [**] days prior to the audit, to examine only those
records of Intercept (and its Affiliates) as may be necessary to determine
whether Intercept has met its Minimum Percentage Requirement, with respect to
any Calendar Year ending not more than [**] prior to PharmaZell’s request. Such
examinations may not be conducted more than once in any [**] period. The results
communicated to Pharmazell regarding any such audit shall be limited solely to
whether Intercept ordered the Minimum Percentage Requirement for such Calendar
Year and any deviations from the Minimum Percentage Requirement. No other
information may be included in the audit results and the audit results must be
concurrently communicated to Intercept in writing. The cost of any such
examination shall be borne by PharmaZell. Unless disputed pursuant to Section
4.5(c), if such audit concludes that Intercept did not order the Minimum
Percentage Requirement for such Calendar Year, Intercept shall order an
additional amount of Supplied Material in a subsequent calendar year equal to
the difference between the amount of Supplied Material Intercept actually
ordered from PharmaZell in such Calendar Year and the amount Intercept would
have ordered had Intercept actually ordered the Minimum Percentage Requirement
for such Calendar Year.

 

(c)          In the event of a dispute of any examination conducted under
Section 4.5, PharmaZell and Intercept shall work in good faith to resolve the
disagreement. If the Parties are unable to reach a mutually acceptable
resolution of any such dispute within [**] days, the dispute shall be resolved
in accordance with Section 10.7.

 

(d)          If any undisputed payment due to a Party under this Agreement is
not paid when due, then the owing Party shall pay interest thereon (before and
after any judgment) at an annual rate (but with interest accruing on a daily
basis) equal to the lesser of [**], and [**]. Interest payable under this
Section 4.5(d) shall run from the date upon which payment of the relevant
undisputed principal sum became due through the date of payment thereof in full
together with such interest.

 

ARTICLE 5

INTELLECTUAL PROPERTY

 

5.1         Ownership of Inventions.

 

(a)          Intercept shall own all right, title and interest in and to (i) the
Specifications and the Intercept Information, (ii) any and all Specified
Inventions, (iii) the API and the API Precursor, and (iv) any and all work
outputs and reports prepared by PharmaZell (together, “Intercept Intellectual
Property”). PharmaZell shall, and shall cause its Affiliates to, promptly
disclose in writing to Intercept the discovery, development, making, conception
or reduction to practice of any Specified Invention and does hereby, and shall
cause its Affiliates, employees, agents, subcontractors to, assign to Intercept
any and all right, title or interest PharmaZell or its Affiliates may have in or
to any Specified Invention. Intercept shall, and does hereby, grant to
PharmaZell and its Affiliates a non-exclusive, royalty-free license to use the
Specifications, Intercept Information, Specified Inventions, and Specified
Invention Patents for the sole purpose of performing PharmaZell’s obligations
hereunder. The Specified Inventions and the work outputs and reports shall be
considered Intercept Information.

 

 - 20 - 

 

  

(b)          PharmaZell shall keep complete, accurate and dated records of the
results of the services performed under this Agreement and all Specified
Inventions and will promptly and fully disclose to Intercept such results and
Specified Inventions. Such records shall also identify the names of PharmaZell’s
employees, officers or Affiliates who performed the work. Intercept may discuss,
in person or otherwise, the services and the results thereof from time to time
with PharmaZell and such employees. PharmaZell agrees that it shall not publish
or present any information related to the Intercept Information, the Product,
API or the results thereof, any Specified Inventions or any other Intercept
Intellectual Property without the prior written consent of Intercept unless
PharmaZell is legally obliged to do so. PharmaZell must identify and obtain
Intercept’s approval prior to inclusion of any PharmaZell technology into any
Supplied Material or other deliverable hereunder.

 

(c)          PharmaZell shall own all right, title and interest in and to any
and all Other PharmaZell Inventions. PharmaZell shall, and shall cause its
Affiliates to, promptly disclose in writing to Intercept the discovery,
development, making, conception or reduction to practice of any Other PharmaZell
Invention. PharmaZell shall, and does hereby, grant to Intercept a
non-exclusive, royalty-free, irrevocable and transferable license to Other
PharmaZell Inventions and Other PharmaZell Invention Patents and, to any
PharmaZell technology to the extent it is incorporated into or otherwise
necessary to Manufacture or use API (including any Intermediary incorporated
therein), with the right to sublicense through multiple tiers, to Exploit API
and Products (and any Intermediary incorporated therein) in all fields of use in
all countries worldwide.

 

(d)          PharmaZell and Intercept shall jointly own all right, title and
interest in and to any and all Joint Inventions. Each of PharmaZell and
Intercept shall, and shall cause its respective Affiliates to, promptly disclose
in writing to the other Party the discovery, development, making, conception or
reduction to practice of any Joint Invention. For those countries worldwide
where a specific license is required to be granted by a Joint Invention owner to
the other Joint Invention owner in order for the other Joint Invention owner to
practice such Joint Inventions in such country, (i) PharmaZell shall, and does
hereby, grant to Intercept a non-exclusive, royalty-free, irrevocable,
transferable license, with the right to sublicense through multiple tiers, to
PharmaZell's interest in all Joint Inventions and Joint Invention Patents in all
fields of use and (ii) Intercept shall, and does hereby, grant to PharmaZell a
non-exclusive, royalty-free, irrevocable license, with the right to sublicense
through multiple tiers, to Intercept 's interest in all Joint Inventions and
Joint Invention Patents in all fields of use.

 

(e)          Without limiting the provisions of this Section 5.1, PharmaZell
shall use the Specifications and Intercept Information solely for purposes of
performing its obligations hereunder.

 

(f)           Upon the request and at the expense of Intercept, PharmaZell shall
execute and deliver any and all instruments and documents and take such other
acts as may be necessary or desirable to document the assignment and transfer
described in Section 5.1(a) or to enable Intercept to secure its rights in the
Specified Invention and Specified Invention Patents relating thereto in any and
all jurisdictions, or to apply for, prosecute and enforce Specified Invention
Patents, or to obtain any extension, validation, re-issue, continuance or
renewal of any such Specified Invention Patents. Without limiting the foregoing,
PharmaZell shall disclose to Intercept all pertinent information and data with
respect thereto and shall execute all applications, specifications, oaths and
all other instruments which Intercept deems necessary in order to apply for and
obtain such rights and in order to assign and convey to Intercept the sole and
exclusive right, title and interest in and to such Specified Invention Patents
relating thereto. If Intercept is unable for any other reason to secure
PharmaZell’s signature to apply for or to pursue any application for any United
States or foreign patent, trademark, copyright or other registration covering
Inventions assigned to Intercept hereunder, then PharmaZell hereby irrevocably
designates and appoints Intercept and its duly authorized officers and agents as
PharmaZell’s agent and attorney in fact, to act for and in PharmaZell’s behalf
and instead to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of letters
patent or trademark, copyright or other registrations thereon with the same
legal force and effect as if executed by PharmaZell.

 

 - 21 - 

 

  

(g)          Inventorship Acts. To the extent applicable, the Parties understand
that Inventions that are conceived, developed, generated or reduced to practice
under this Agreement may be subject to the German Act on Employee Inventions
(the German “Gesetz über Arbeitnehmererfindungen”). The provisions of such
Gesetz über Arbeitnehmererfindungen are, inter alia, designed to protect the
rights of employees to so called employee inventions (the “Employee
Inventions”); the provisions of the Gesetz über Arbeitnehmererfindungen
constitute inalienable rights which may not be changed by contractual
arrangements to the detriment of the employees. To the extent that Inventions
relate to Employee Inventions under the German Gesetz über
Arbeitnehmererfindungen made by employees of a Party or its Affiliates, such
Party undertakes to claim the rights in and to such Employee Inventions under
Section 5ss. of the Gesetz über Arbeitnehmererfindungen. To the extent that such
Party acquires rights to Employee Inventions in accordance with the principles
stated in this Section 5.1(g), the further provisions of this 5.1 shall apply to
such Inventions. The Party subject to the Gesetz über Arbeitnehmererfindungen
shall be solely responsible for any payments to its employees and such Party
will take all actions necessary to obtain the rights to use any such Inventions
for the other Party. In addition, PharmaZell shall comply with all other
inventorship laws of a country in which any portion of a Supplied Material is
Manufactured.

 

5.2         Patent Prosecution.

 

(a)          Specified Invention Patents.

 

(i)          Intercept shall have sole discretion and responsibility to prepare,
file, prosecute and maintain all patent applications and patents covering
Specified Inventions (the “Specified Invention Patents”) and shall be
responsible for related interference and opposition proceedings. PharmaZell
shall have no right to prepare, file, prosecute or maintain any Specified
Invention Patents.

 

(ii)         Costs and expenses of filing, prosecuting and maintaining
(including any costs and expenses of patent interference, opposition, reissue,
re-examination, and post-grant procedure proceedings) Specified Invention
Patents shall be borne by Intercept.

 

 - 22 - 

 

  

(b)          Other PharmaZell Invention Patents.

 

(i)          PharmaZell shall have the first right, but not the obligation, to
prepare, file, prosecute and maintain all patent applications and patents
covering Other PharmaZell Inventions (the “Other PharmaZell Invention Patents”)
and shall be responsible for related interference and opposition proceedings;
provided, however, that if PharmaZell plans to abandon any Other PharmaZell
Invention Patent, PharmaZell shall notify Intercept in writing at least [**]
days in advance of the due date of any payment or other administrative action
that is required to maintain such Other PharmaZell Invention Patent (i.e., an
administrative action that involves routine and customary filings, it being
understood that interference, opposition, reissue, re-examination, and
post-grant procedure proceedings, prosecution or defense of infringement
actions, and the like, shall not be considered administrative actions), and
Intercept may elect, upon written notice within such [**]-day period to
PharmaZell, to make such payment or take such administrative action on behalf of
PharmaZell. Except as expressly permitted in this Section 5.2(b)(i), Intercept
shall have no right to prepare, file, prosecute or maintain any Other PharmaZell
Invention Patents.

 

(ii)         If PharmaZell does not wish to file, prosecute or maintain any
Other PharmaZell Invention Patent or maintain or defend any Other PharmaZell
Invention Patent in a particular country, it shall notify Intercept in writing
and, if Intercept elects to maintain such Other PharmaZell Invention Patent as
contemplated by Section 5.2(b)(i), PharmaZell shall, and shall cause its
Affiliates, as applicable, to (A) reasonably cooperate with Intercept in this
regard and, (B) upon Intercept’s request, promptly release or assign to
Intercept, without compensation, all right, title and interest in and to such
Other PharmaZell Invention Patent in such country. In the event of such
assignment, Intercept hereby grants to PharmaZell a non-exclusive, royalty-free,
irrevocable license, with the right to sublicense through multiple tiers, under
the relevant Other PharmaZell Invention Patent in all fields of use in the
relevant country.

 

(iii)        Costs and expenses of filing, prosecuting and maintaining
(including any costs and expenses of patent interference, opposition, reissue,
re-examination, and post-grant procedure proceedings) Other PharmaZell Invention
Patents as contemplated by this Section 5.2(b) shall be borne by the Party
controlling such filing, prosecution and maintenance.

 

(c)          Joint Invention Patents.

 

(i)          Intercept shall have the first right, but not the obligation, to
prepare, file, prosecute and maintain all patent applications and patents
covering Joint Inventions (the “Joint Invention Patents”) and shall be
responsible for related interference and opposition proceedings; provided,
however, that if Intercept plans to abandon any Joint Invention Patent,
Intercept shall notify PharmaZell in writing at least [**] days in advance of
the due date of any payment or other administrative action that is required to
maintain such Joint Invention Patent (i.e., an administrative action that
involves routine and customary filings, it being understood that interference,
opposition, reissue, re-examination, and post-grant procedure proceedings,
prosecution or defense of infringement actions, and the like, shall not be
considered administrative actions), and PharmaZell may elect, upon written
notice within such [**]-day period to Intercept, to make such payment or take
such administrative action on behalf of Intercept. Except as expressly permitted
in this Section 5.2(c)(i), PharmaZell shall have no right to prepare, file,
prosecute or maintain any Joint Invention Patents.

 

(ii)         If Intercept does not wish to file, prosecute or maintain any Joint
Invention Patent or maintain or defend any such Joint Invention Patent in a
particular country, it shall notify PharmaZell in writing and, if PharmaZell
elects to maintain such Joint Invention Patent as contemplated by Section
5.2(c)(i), Intercept shall, and shall cause its Affiliates, as applicable, to
reasonably cooperate with PharmaZell in this regard.

 

 - 23 - 

 

  

(iii)        Costs and expenses of filing, prosecuting and maintaining
(including any costs and expenses of patent interference, opposition, reissue,
re-examination, and post-grant procedure proceedings) Joint Invention Patents as
contemplated by this Section 5.2(c) shall be borne by the Party controlling such
filing, prosecution and maintenance.

 

(d)          Each Party shall assist and cooperate with the other Party as such
other Party may reasonably request from time to time in connection with its
activities set forth in this Section 5.2.

 

(i)          Each Party shall keep the other Party currently informed of all
steps to be taken in the preparation and prosecution of all applications filed
by it according to Sections 5.2(b) and 5.2(c) and shall furnish such other Party
with copies of such applications for patents, amendments thereto and other
related correspondence to and from patent offices, and, to the extent reasonably
practicable, permit such other Party an opportunity to offer its comments
thereon before making a submission to a patent office which could materially
affect the scope or validity of the patent coverage that may result. Such other
Party shall offer its comments, if any, promptly.

 

5.3         Enforcement of Patents.

 

(a)          If any Specified Invention Patent, Other PharmaZell Invention
Patent, or Joint Invention Patent is allegedly or actually infringed by any
Person, the Party first having knowledge of such infringement shall promptly
notify the other in writing. The notice shall set forth the facts of that
infringement in reasonable detail.

 

(b)          As between the Parties, Intercept shall have the sole and exclusive
right, but not the obligation, to prosecute any infringement described in
Section 5.3(a). To the extent any such action relates to an Other PharmaZell
Invention Patent or a Joint Invention Patent, PharmaZell shall have the right,
at its own expense, to be represented in any such action by counsel of its own
choice.

 

(c)          PharmaZell shall cooperate fully, including furnishing of a power
of attorney, being joined as a party plaintiff or indispensable party in such
action, providing access to relevant documents and other evidence, and making
its employees available at reasonable business hours in connection with any
enforcement action that may be brought by Intercept under this Section 5.3.

 

(d)          Any costs and expenses relating to any enforcement action commenced
by Intercept pursuant to this Section 5.3 shall be borne by Intercept and any
damages or other amounts collected in any such enforcement action shall be
retained by Intercept.

 

 - 24 - 

 

  

5.4         Third Party Litigation.

 

(a)          If any Person institutes against PharmaZell any action that alleges
that the Manufacture of Supplied Material hereunder in accordance with the terms
hereof infringes the intellectual property rights held by such Person, then, as
between PharmaZell and Intercept, Intercept shall have the first right, but not
the obligation, to contest, and assume direction and control of the defense of,
such action, including the right to settle such action; provided that, prior to
any such settlement, PharmaZell provides its written consent (such consent not
to be unreasonably withheld, conditioned or delayed). If Intercept determines
not to defend against such action, then PharmaZell shall, at its sole cost and
expense, have the right but not the obligation to control the defense of such
action except to the extent it relates to a Specified Invention Patent; provided
that, if an Other PharmaZell Invention Patent or Joint Invention Patent is at
issue in the action and is the only patent protecting a Product, then PharmaZell
shall in any event consult with Intercept with respect to any such action and
shall obtain Intercept's written consent prior to taking any steps in respect of
such action. Intercept shall have the right, at its own expense, to be
represented in any such action by counsel of its own choice.

 

(b)          Any costs and expenses relating to any defense undertaken pursuant
to this Section 5.4 shall be borne by the Party controlling the defense. Any
damages or other amounts recovered shall be first allocated to reimburse the
Parties for their costs and expenses in making such recovery (which amounts
shall be allocated pro rata if insufficient to cover the totality of such
expenses). Any remainder after such reimbursement is made shall be retained by
the Party that has exercised its right to control the defense of the action.

 

(c)          In the event that a Party entitled to defend an infringement action
does so in accordance with this Section 5.4, the other Party shall cooperate
fully, including providing access to relevant documents and other evidence and
making its employees available at reasonable business hours. If a Party pursues
the defense of such an infringement action, it shall consider in good faith any
comments from the other Party and shall keep the other Party reasonably informed
of any steps taken to remedy such infringement.

 

5.5         Third Party Licenses. If, in the absence of a license from a Person,
the Manufacture of API or API Precursor hereunder in accordance with the terms
hereof infringes or misappropriates any patent or any intellectual property
right of such Person, such that PharmaZell or any of its Affiliates cannot
Manufacture the API or API Precursor without infringing the patent or
intellectual property rights of such Person, then Intercept shall have the sole
and exclusive right to take the lead in negotiating the terms of any such
license. The Parties shall negotiate in good faith an appropriate allocation of
any royalties or other payments to be made pursuant to any such license so as to
reflect the economic interests of the Parties under this Agreement with respect
to the Product.

 

5.6         United States Law. The determination of whether Inventions are
conceived, discovered, developed or otherwise made by a Party for the purpose of
allocating proprietary rights (including patent, copyright or other intellectual
property rights) therein, shall, for purposes of this Agreement, be made in
accordance with Applicable Law in the United States. In the event that United
States law does not apply to the creation, conception, discovery, development or
making of any Invention hereunder, each Party shall, and does hereby, assign,
and shall cause its Affiliates to so assign, to the other Party, without
additional compensation, such right, title and interest in and to any
Inventions, as well as any intellectual property rights with respect thereto, as
necessary to fully effect ownership as contemplated by Section 5.1 and the
preceding sentence of this Section 5.6.

 

 - 25 - 

 

  

ARTICLE 6

REPRESENTATIONS AND WARRANTIES; COVENANTS

 

6.1         Representations and Warranties of Each Party. Each Party hereby
represents and warrants to the other Party as of the Effective Date, and
covenants with the other Party, as follows:

 

(a)          Such Party (i) is duly formed and in good standing under the laws
of the jurisdiction of its formation, (ii) has the power and authority and the
legal right to enter into this Agreement and perform its obligations hereunder,
and (iii) has taken all necessary action on its part required to authorize the
execution and delivery of this Agreement and the performance of its obligations
hereunder. This Agreement has been duly executed and delivered on behalf of such
Party and constitutes a legal, valid and binding obligation of such Party and is
enforceable against it in accordance with its terms, subject to the effects of
bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditor rights and judicial principles affecting the
availability of specific performance and general principles of equity, whether
enforceability is considered in a proceeding at law or equity;

 

(b)          All necessary consents, approvals and authorizations of all
Regulatory Authorities and other Persons required to be obtained by such Party
in connection with the execution and delivery of this Agreement and the
performance of its obligations hereunder have been obtained; and

 

(c)          The execution and delivery of this Agreement and the performance of
such Party’s obligations hereunder (i) do not and will not conflict with or
violate any requirement of Applicable Law or any provision of the articles of
incorporation, bylaws, limited partnership agreement or other similar documents
of such Party and (ii) do not and will not conflict with, violate, or breach, or
constitute a default or require any consent under, any contractual obligation or
court or administrative order by which such Party is bound.

 

6.2         Additional Representations, Warranties and Covenants of PharmaZell.
PharmaZell hereby represents and warrants to Intercept as of the Effective Date,
and covenants to Intercept, as follows:

 

(a)          PharmaZell has executed agreements with all Affiliates, employees,
agents subcontractors and any other representative of PharmaZell performing
services for PharmaZell in connection with the Manufacture and supply of
Supplied Materials to Intercept, or its designee (each, a “Representative”)
requiring such Representative to assign all right, title and interest in and to
any intellectual property conceived, discovered, developed or otherwise made by
such Representative to PharmaZell;

 

 - 26 - 

 

  

(b)          In connection with each delivery, and as of the date of delivery,
of Supplied Materials to Intercept or its designee: (i) such Supplied Material
has been Manufactured in compliance with the Specifications and is in conformity
with the Specifications, the Certificate of Analysis and the Certificate of
Conformance therefor provided pursuant to Section 2.3(b); (ii) such Supplied
Material has been Manufactured, stored, disposed of and handled in conformance
with GMP, all other Applicable Laws, the Regulatory Documentation and Regulatory
Approvals, this Agreement and the Quality Agreement; (iii) title to such
Supplied Material will pass to Intercept free and clear of any security
interest, lien or other encumbrance; (iv) the Facilities are in compliance with
all Applicable Law at the time of such Manufacture (including applicable
inspection requirements of FDA and other Regulatory Authorities); (v) the retest
date of such Supplied Material meets the retest set forth in the Specifications
or otherwise determined in accordance with Applicable Law after the date of
delivery thereof for such Supplied Material; and (vi) such Supplied Material has
not been adulterated or misbranded within the meaning of the FFDCA or other
Applicable Law, or is an article that may not, under the FFDCA or other
Applicable Law, be introduced into interstate commerce (collectively, the
“Supplied Material Warranty”);

 

(c)          neither PharmaZell nor any of its Affiliates, nor any Third Party
engaged by PharmaZell has ever been, are currently, nor during the performance
of any services hereunder, shall become: (i) disqualified or debarred by the FDA
or other Regulatory Authorities for any purpose pursuant to Applicable Laws
(including United States law, including the statutory debarment provisions at 21
U.S.C. § 335a(a) or (b)) or is under consideration or investigation to be
disqualified or debarred, or has been convicted of, or is currently charged
with, a felony for conduct relating to the development, approval, regulation or
handing of any drug product under any Applicable Law; (ii) charged or convicted
for conduct relating to the development or approval of, or otherwise relating to
the regulation of, any drug product under any Applicable Laws; (iii) excluded
or, to the best of the knowledge of PharmaZell after due inquiry, threatened
with exclusion under state or federal laws, including under 42 U.S.C. § 1320a-7
or relevant regulations in 42 C.F.R. Part 1001, or assessed or, to the best of
the knowledge of PharmaZell after due inquiry, threatened with assessment of
civil money penalties pursuant to 42 U.S.C. Part 1003; (iv) ineligible for
contract with the federal government, including due to disbarment,
disqualification, or conviction of a felony related to conduct relating to the
development, approval, regulation or handing of any drug product under any
Applicable Law; or (v) subject to similar actions by any state, local, or
foreign governmental authority (collectively “Disqualification”). PharmaZell
agrees to notify Intercept immediately, in the event that PharmaZell or any of
its officers, directors, employees, agents, or parties under contract to perform
and work under this Agreement, (i) becomes subject to Disqualification, or (ii)
receives or becomes aware of an action, notice of action, inquiry, or
investigation with relating to or that could result in Disqualification during
the Term. In the event that PharmaZell receives any notice of actions set forth
in this Section 6.2(c), without limiting any other rights or remedies of
Intercept, Intercept shall have the right to terminate this Agreement
immediately pursuant to the provisions of this Agreement. Any termination by
Intercept pursuant to this Section 6.2(c) shall be deemed to be a termination by
Intercept for material breach of this Agreement by PharmaZell;

 

(d)          its retention as a contractor by Intercept and its Manufacture of
Supplied Material do not, and shall not, breach any agreement that obligates
PharmaZell to keep in confidence any trade secrets or confidential information
of any third party or to refrain from competing, directly or indirectly, with
the business of any other party;

 

(e)          the Manufacture and supply of the Supplied Material shall be
performed with requisite care, skill and diligence, in accordance with this
Agreement, Applicable Laws and industry standards, and by individuals who are
appropriately trained and qualified; and

 

 - 27 - 

 

  

(f)           the Manufacturing services provided under this Agreement will not
infringe the intellectual property rights of any third party, and PharmaZell
will promptly notify Intercept in writing should it become aware of any claims
asserting such infringement.

 

6.3         Disclaimer of Other Warranties. EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATIONS AND EXTEND NO WARRANTIES
OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE OR WARRANTY OF MERCHANTABILITY.

 

ARTICLE 7

CONFIDENTIALITY

 

7.1         Confidential Information. Subject to the provisions of Sections 7.2
and 7.3, at all times during the Term and for [**] following the expiration or
termination of this Agreement, the Receiving Party (a) shall keep completely
confidential and shall not publish or otherwise disclose any Confidential
Information furnished to it by the Disclosing Party, except to those of the
Receiving Party’s employees, Affiliates, or consultants who have a need to know
such information to perform such Party’s obligations hereunder (and who shall be
advised of the Receiving Party’s obligations hereunder and who are bound by
confidentiality obligations with respect to such Confidential Information no
less onerous than those set forth in this Agreement) (collectively,
“Recipients”) and (b) shall not use Confidential Information of the Disclosing
Party directly or indirectly for any purpose other than performing its
obligations or exercising its rights hereunder. The Receiving Party shall be
jointly and severally liable for any breach by any of its Recipients of the
restrictions set forth in this Agreement. Notwithstanding the foregoing, trade
secrets of the Disclosing Party shall be maintained by the Receiving Party for
so long as such information remains the trade secret of the Disclosing Party.

 

7.2         Exceptions to Confidentiality. The Receiving Party’s obligations set
forth in this Agreement shall not extend to any Confidential Information of the
Disclosing Party:

 

(a)          that is or hereafter becomes part of the public domain by public
use, publication, general knowledge or the like through no wrongful act, fault
or negligence on the part of a Receiving Party or its Recipients;

 

(b)          that is received from a third party without restriction and without
breach of any agreement between such third party and the Disclosing Party;

 

(c)          that the Receiving Party can demonstrate by competent evidence was
already in its possession without any limitation on use or disclosure prior to
its receipt from the Disclosing Party;

 

(d)          that is generally made available to third parties by the Disclosing
Party without restriction on disclosure; or

 

(e)          that the Receiving Party can demonstrate by competent, written
evidence was independently developed by the Receiving Party without the use of
the Disclosing Party’s Confidential Information.

 

 - 28 - 

 

  

7.3         Disclosure. Each Party may disclose Confidential Information to the
extent that such disclosure is:

 

(a)          made in response to a valid order of a court of competent
jurisdiction or other Regulatory Authority of a country or any political
subdivision thereof of competent jurisdiction; provided, however, that the
Receiving Party shall first have given notice to the Disclosing Party and given
the Disclosing Party a reasonable opportunity to quash such order or to obtain a
protective order requiring that the Confidential Information or documents that
are the subject of such order be held in confidence by such court or
governmental body or, if disclosed, be used only for the purposes for which the
order was issued; and provided further that if a disclosure order is not quashed
or a protective order is not obtained, the Confidential Information disclosed in
response to such court or governmental order shall be limited to that
information that is legally required to be disclosed in such response to such
court or governmental order;

 

(b)          otherwise required by law or regulation, in the reasonable opinion
of legal counsel for the Receiving Party; provided, however, the Receiving Party
must promptly give the Disclosing Party notice of any such disclosure and
provide the Disclosing Party with reasonable assistance in obtaining a
protective order with respect to the Confidential Information subject to
disclosure;

 

(c)          Intercept may disclose Confidential Information to the extent that
such disclosure is made to Regulatory Authorities as required in connection with
any filing, application or request for Regulatory Approval; provided, however,
that reasonable measures shall be taken to assure confidential treatment of such
information; or

 

(d)          To the extent, if any, that a Party concludes in good faith that it
is required by applicable laws or regulations to file or register this Agreement
or a notification thereof with any Regulatory Authority, including the U.S.
Securities and Exchange Commission, such Party may do so, and the other Party
shall cooperate in such filing or notification and shall execute all documents
reasonably required in connection therewith. In such situation, the filing Party
shall request confidential treatment of sensitive provisions of the Agreement,
to the extent permitted by Applicable Law and in consultation with the other
Party. The Parties shall promptly inform each other as to the activities or
inquiries of any such Regulatory Authority relating to this Agreement, and shall
cooperate to respond to any request for further information therefrom.

 

7.4         Notification. The Receiving Party shall notify the Disclosing Party
immediately, and cooperate with the Disclosing Party as the Disclosing Party may
reasonably request, upon the Receiving Party’s discovery of any loss or
compromise of the Disclosing Party’s Confidential Information.

 

7.5         Remedies. Each Party agrees that the unauthorized use or disclosure
of any information by the Receiving Party in violation of this Agreement will
cause severe and irreparable damage to the Disclosing Party. In the event of any
violation of this ARTICLE 7, the Receiving Party agrees that the Disclosing
Party shall be authorized and entitled to seek to obtain from any court of
competent jurisdiction injunctive relief, whether preliminary or permanent, as
well as any other relief permitted by Applicable Law. The Receiving Party agrees
to waive any requirement that the Disclosing Party post bond as a condition for
obtaining any such relief.

 

 - 29 - 

 

  

7.6         Use of Names. Neither Party shall mention or otherwise use the name,
insignia, symbol, trademark, trade name or logotype of the other Party (or any
abbreviation or adaptation thereof) in any publication, press release,
promotional material or other form of publicity without the prior written
approval of such other Party in each instance. The restrictions imposed by this
Section 7.6 shall not prohibit either Party from making any disclosure
identifying the other Party that is required by Applicable Law; provided,
however, that reasonable measures shall be taken to assure confidential
treatment of such information.

 

7.7         Press Releases. Except as expressly provided in Section 7.3, neither
Party shall make a press release or other public announcement regarding this
Agreement, the terms hereof or the transactions contemplated hereby without the
prior written approval of the other Party. Each Party shall provide the other
with the proposed text of any such press release or public announcement for
review and approval, which approval shall not be unreasonably withheld,
conditioned or delayed, as early as possible, but in no event less than [**]
Business Days in advance of the publication, communication or dissemination
thereof; provided, however, that the receiving Party shall be deemed to have
approved any such press release or public announcement if it fails to notify the
proposing Party in writing of any objections to such press release or public
announcement within [**] Business Days after receipt by the receiving Party of
the text of such public announcement.

 

ARTICLE 8

TERM AND TERMINATION

 

8.1         Term. This Agreement shall commence as of the Effective Date and,
unless earlier terminated in accordance with the terms hereof, shall expire on
December 31, 2020 (the “Initial Term”). Thereafter, this Agreement shall
automatically renew for successive two (2)-year periods (each a “Renewal
Period”) unless (a) Intercept provides notice to PharmaZell indicating its
desire not to renew at least twelve (12) months prior to the end of the Initial
Term or then-current Renewal Period, as applicable, or (b) PharmaZell provides
notice to Intercept indicating its desire not to renew at least twelve (12)
months prior to the end of the Initial Term or then-current Renewal Period, as
applicable. The Initial Term together with any Renewal Periods, shall be the
“Term”.

 

8.2         Termination. In addition to any other provision of this Agreement
expressly providing for termination of this Agreement, this Agreement may be
terminated as follows:

 

(a)          Intercept may terminate this Agreement immediately upon written
notice to PharmaZell in the event that (i) Regulatory Authorities require or
cause the withdrawal of Product or if the Product is not approved by the FDA and
the European Medicines Agency (EMA) or (ii) [**].

 

(b)          Intercept may terminate this Agreement immediately upon written
notice to PharmaZell if (i) PharmaZell does not deliver at least [**] of the
amount of Supplied Material specified in a Work Order within [**] of the
Delivery Date specified in such Work Order or (ii) PharmaZell does not deliver
at least [**] of Supplied Material in [**] provided that Intercept has ordered
at least [**] of Supplied Product for delivery in [**].

 

 - 30 - 

 

  

(c)          This Agreement may be terminated by either Party:

 

(i)          immediately upon written notice if the other Party shall (A) file
in any court or agency pursuant to any statute or regulation of any state,
country or jurisdiction a petition in bankruptcy or insolvency or for
reorganization or for arrangement or for the appointment of a receiver or
trustee of that Party or of its assets, (B) propose a written agreement of
composition or extension of its debts, (C) be served with an involuntary
petition against it, filed in any insolvency proceeding, and such petition shall
not be dismissed within [**] days after the filing thereof, (D) propose or be a
party to any dissolution or liquidation, (E) make an assignment for the benefit
of its creditors, or (F) admit in writing its inability generally to pay its
debts as they fall due in the general course;

 

(ii)         immediately upon written notice in the event of any material breach
by the other Party in the performance of any of its obligations herein contained
that (if curable) has not been cured by the defaulting Party within [**] days
after receiving written notice thereof from the non-breaching Party;

 

(iii)        immediately upon written notice in the event that, as a result of
an order of government or any other official authority, the continued operation
of this Agreement in its entirety or in substantial part is prohibited or
prevented or delayed for an unspecified and indeterminate period; or

 

(iv)        as provided in Section 10.2.

 

(d)          Intercept may terminate this Agreement immediately upon written
notice to PharmaZell in the event that (i) any audit by a Regulatory Authority
identifies critical or major finding (as defined by the FDA and/or EMA) at a
Facility and such critical or major finding is not remedied by PharmaZell within
the time period as agreed between the Regulatory Authorities and PharmaZell or
as mandated by the Regulatory Authorities after the identification thereof, (ii)
PharmaZell fails to meet and/or maintain the Quality Standards and does not
remedy such failure within a reasonable time as agreed between Intercept and
PharmaZell or, if no agreement is reached with respect to such time, such time
as established by an independent auditor, or (iii) any audit reveals that a
Facility is in violation of Applicable Laws.

 

8.3         Effect of Expiration or Termination.

 

(a)          The expiration or earlier termination of this Agreement shall be
without prejudice to any rights or obligations of the Parties that may have
accrued prior to such termination. Those provisions that by their terms or
intent are required to survive the expiration or earlier termination of the
Agreement in order to give effect to the intent of the Parties shall so survive.
Without limiting the foregoing, the provisions of Sections 4.5, 6.3 and 8.3 and
ARTICLE 5, ARTICLE 7, ARTICLE 9 and ARTICLE 10 shall survive the expiration or
termination of this Agreement and continue thereafter in accordance with and to
the extent of their terms. Except as otherwise expressly provided herein,
termination of this Agreement in accordance with the provisions hereof shall not
limit remedies that may otherwise be available at law or in equity.

 

 - 31 - 

 

  

(b)          Upon expiration or earlier termination of this Agreement, each
Party, at the request of the other, shall return all data, files, records and
other materials in its possession or Control containing or comprising the other
Party’s Confidential Information except that the legal department of such Party
may retain one copy solely for archival purposes.

 

(c)          Upon any termination of this Agreement by Intercept pursuant to
Section 8.2(a) or by PharmaZell pursuant to Section 8.2(c), (i) PharmaZell shall
return to Intercept all Intercept Materials, (ii) Intercept shall purchase from
PharmaZell the amount of Supplied Material that is subject to Work Orders
outstanding at the time of such termination, (iii) Intercept shall reimburse
PharmaZell for work in process and Materials that PharmaZell has purchased for
the purpose of supplying Supplied Material to Intercept in accordance with the
delivered Work Orders, and (iv) Intercept shall pay PharmaZell’s direct cost for
any such work in process in accordance with the Work Orders and PharmaZell’s
purchase price from its suppliers for any such Materials ordered for such Work
Orders that have a minimum of [**] shelf life and have been stored and
controlled by PharmaZell per the Quality Agreement; provided, however that
PharmaZell shall use reasonable best efforts to return such Materials to
suppliers or use such Materials in the manufacture of product for third parties.
In the event of termination of this Agreement by Intercept pursuant to Section
8.2(b), 8.2(c) or 8.2(d), at the request of Intercept, PharmaZell shall fulfill
all outstanding Work Orders for Supplied Materials prior to the effective date
of such termination and to the extent not used to fulfill Work Orders at
Intercept’s request, PharmaZell shall return to Intercept all Intercept
Materials.

 

(d)          Except as and to the extent contemplated by Section 8.3(c), upon
expiration of this Agreement or any earlier termination of this Agreement,
PharmaZell immediately shall cease all Manufacturing of Supplied Materials
pursuant to this Agreement.

 

(e)          Following expiration or termination of this Agreement, PharmaZell
shall (i) provide Intercept with such reasonable cooperation and support with
respect to regulatory matters as Intercept may require in order to dispose of
previously purchased API, (ii) grant to Intercept a perpetual, irrevocable,
non-exclusive royalty-free license (with the right to grant sublicenses) under
know-how, patents and other intellectual property rights owned, licensed or
otherwise controlled by PharmaZell (or any of its Affiliates) as may be
necessary or useful for the purpose of making and having made the API and API
Precursor and (iii) within thirty (30) days of such expiration or termination,
provide to Intercept copies of the physical embodiment of those processes,
protocols, procedures, methods, tests and other know-how, relating to the
Manufacturing of the API and API Precursor. In addition, PharmaZell shall
provide reasonable assistance to Intercept and its Affiliates with respect to
assisting Intercept and its Affiliates in obtaining all necessary regulatory
approvals and/or modifying existing Regulatory Approvals for the Manufacture of
the API.

 

 - 32 - 

 

  

ARTICLE 9

INDEMNIFICATION

 

9.1         PharmaZell Indemnification. PharmaZell shall indemnify Intercept,
its Affiliates and sublicensees and its and their respective directors,
officers, employees and agents (the “Intercept Indemnified Parties”), and defend
and hold each of them harmless, from and against any and all claims, lawsuits,
actions, suits and demands brought by a third party (a “Third Party Claim”) and
all associated losses, damages, liabilities, penalties, costs and expenses
(including reasonable attorneys’ fees and disbursements) (collectively,
“Losses”) incurred by any of them arising from or occurring as a result of
(a) the breach by PharmaZell of any of its representations or warranties set
forth in this Agreement, (b) PharmaZell’s breach of any of its covenants or
obligations under this Agreement, (c) PharmaZell’s gross negligence or willful
misconduct in the performance of this Agreement, (d) the storage, release, or
disposal of any hazardous or regulated material or any waste by PharmaZell, (e)
violation of Applicable Law by any PharmaZell Indemnitee, or (f) the enforcement
by Intercept of its rights under this Section 9.1, except, in each case, for
those Losses for which Intercept has an obligation to indemnify the PharmaZell
Indemnified Parties pursuant to Section 9.2, as to which Losses each Party shall
indemnify the other Party to the extent of its respective liability for such
Losses.

 

9.2         Intercept Indemnification. Intercept shall indemnify PharmaZell, its
Affiliates and its and their respective directors, officers, employees and
agents (the “PharmaZell Indemnified Parties”), and defend and hold each of them
harmless, from and against any and all Third Party Claims and all associated
Losses incurred by any of them arising from or occurring as a result of (a) the
breach by Intercept of any of its representations or warranties set forth in
this Agreement, (b) Intercept’s breach of its covenants or obligations under
this Agreement, (c) violation of Applicable Law by any Intercept Indemnitee, or
(d) the enforcement by PharmaZell of its rights under this Section 9.2, except,
in each case, for those Losses for which PharmaZell has an obligation to
indemnify the Intercept Indemnified Parties pursuant to Section 9.1, as to which
Losses each Party shall indemnify the other Party to the extent of its
respective liability for such Losses.

 

9.3         Indemnification Procedure.

 

(a)          Notice of Claim. The indemnified party (the “Indemnified Party”)
shall give the indemnifying Party (the “Indemnifying Party”) prompt written
notice (an “Indemnification Claim Notice”) of any Third Party Claims and the
associated Losses or discovery of facts upon which such Indemnified Party
intends to base a request for indemnification under Section 9.1 or 9.2, but in
no event shall the Indemnifying Party be liable for any Losses that result from
any delay in providing such notice. Each Indemnification Claim Notice must
contain a description of the claim and the nature and amount of such Loss (to
the extent that the nature and amount of such Loss are known at such time). The
Indemnified Party shall furnish promptly to the Indemnifying Party copies of all
papers and official documents received in respect of any Losses.

 

 - 33 - 

 

  

(b)          Control of Defense. At its option, the Indemnifying Party may
assume the defense of any Third Party Claim by giving written notice to the
Indemnified Party within [**] days after the Indemnifying Party’s receipt of an
Indemnification Claim Notice. The assumption of the defense of a Third Party
Claim by the Indemnifying Party shall not be construed as an acknowledgment that
the Indemnifying Party is liable to indemnify any Indemnified Party in respect
of the Third Party Claim, nor shall it constitute a waiver by the Indemnifying
Party of any defenses it may assert against any Indemnified Party’s claim for
indemnification. Upon assuming the defense of a Third Party Claim, the
Indemnifying Party may appoint as lead counsel in the defense of the Third Party
Claim any legal counsel selected by the Indemnifying Party, which shall be
reasonably acceptable to the Indemnified Party. In the event the Indemnifying
Party assumes the defense of a Third Party Claim, the Indemnified Party shall
immediately deliver to the Indemnifying Party all original notices and documents
(including court papers) received by any Indemnified Party in connection with
the Third Party Claim. Subject to Section 9.3(c), if the Indemnifying Party
assumes the defense of a Third Party Claim, the Indemnifying Party shall not be
liable to the Indemnified Party for any legal expenses subsequently incurred by
such Indemnified Party in connection with the analysis, defense or settlement of
the Third Party Claim. In the event that it is ultimately determined that the
Indemnifying Party is not obligated to indemnify, defend or hold harmless a
Intercept Indemnified Party or PharmaZell Indemnified Party, as applicable, from
and against the Third Party Claim, the Indemnified Party shall reimburse the
Indemnifying Party for any and all costs and expenses (including reasonable
attorneys’ fees and costs of suit) and any Losses incurred by the Indemnifying
Party in its defense of the Third Party Claim with respect to such Intercept
Indemnified Party or PharmaZell Indemnified Party, as applicable.

 

(c)          Right to Participate in Defense. Without limiting Section 9.3(b),
any Indemnified Party shall be entitled to participate in, but not control, the
defense of such Third Party Claim and to employ counsel of its choice for such
purpose; provided, however, that such employment shall be at the Indemnified
Party’s own expense unless (A) the employment thereof has been specifically
authorized by the Indemnifying Party in writing, (B) the Indemnifying Party has
failed to assume the defense and employ counsel in accordance with Section
9.3(b) (in which case the Indemnified Party shall control the defense), or
(C) the interests of the Indemnified Party and the Indemnifying Party with
respect to such Third Party Claim are sufficiently adverse to prohibit the
representation by the same counsel of both Parties under applicable law, ethical
rules or equitable principles.

 

(d)          Settlement. With respect to any Losses relating solely to the
payment of money damages in connection with a Third Party Claim, without any
admission of liability or fault, and that will not result in the Indemnified
Party’s becoming subject to injunctive or other relief or otherwise adversely
affect the business of the Indemnified Party in any manner, and as to which the
Indemnifying Party shall have acknowledged in writing the obligation to
indemnify the Indemnified Party hereunder, the Indemnifying Party shall have the
sole right to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such Loss, on such terms as the Indemnifying Party, in its
sole discretion, shall deem appropriate. With respect to all other Losses in
connection with Third Party Claims, where the Indemnifying Party has assumed the
defense of the Third Party Claim in accordance with Section 9.3(b), the
Indemnifying Party shall have authority to consent to the entry of any judgment,
enter into any settlement or otherwise dispose of such Loss; provided that it
obtains the prior written consent of the Indemnified Party (which consent shall
not be unreasonably withheld, conditioned or delayed). The Indemnifying Party
shall not be liable for any settlement or other disposition of a Loss by an
Indemnified Party that is reached without the written consent of the
Indemnifying Party. Regardless of whether the Indemnifying Party chooses to
defend or prosecute any Third Party Claim, no Indemnified Party shall admit any
liability with respect to, or settle, compromise or dispose of, any Third Party
Claim without the prior written consent of the Indemnifying Party (which consent
shall not be unreasonably withheld, conditioned or delayed).

 

 - 34 - 

 

  

(e)          Cooperation. If the Indemnifying Party chooses to defend or
prosecute any Third Party Claim, the Indemnified Party shall cooperate in the
defense or prosecution thereof and shall furnish such records, information and
testimony, provide such witnesses and attend such conferences, discovery
proceedings, hearings, trials and appeals as may be reasonably requested in
connection therewith. Such cooperation shall include access during normal
business hours afforded to the Indemnifying Party to, and reasonable retention
by the Indemnified Party of, records and information that are reasonably
relevant to such Third Party Claim, and making employees and agents available on
a mutually convenient basis to provide additional information and explanation of
any material provided hereunder, and the Indemnifying Party shall reimburse the
Indemnified Party for all its reasonable out-of-pocket expenses in connection
therewith.

 

(f)           Expenses. Except as provided above, the reasonable and verifiable
costs and expenses, including fees and disbursements of counsel, incurred by the
Indemnified Party in connection with any Third Party Claim shall be reimbursed
on a calendar quarter basis in arrears by the Indemnifying Party, without
prejudice to the Indemnifying Party’s right to contest the Indemnified Party’s
right to indemnification and subject to refund in the event the Indemnifying
Party is ultimately held not to be obligated to indemnify the Indemnified Party.

 

9.4         Insurance.

 

(a)          During the Term, each Party shall maintain adequate liability
insurance covering its activities and obligations under this Agreement that is
standard and reasonable in the biopharmaceutical industry for companies
conducting similar activities; provided that for PharmaZell in no event shall
such amounts be less than (i) with respect to comprehensive general liability
insurance, a combined single limit for bodily injury and property damage of not
less than [**] and (ii) with respect to product liability/completed operations
coverage, a per claim limit of not less than [**] (collectively, the
“Policies”). If any Policy is written on a claims-made basis, the retroactive
date, if any, shall not be later than the Effective Date and such coverage shall
be continued for a period of [**] following the Term. Each Party shall provide
prompt notice to the other Party in the event that the first Party’s Policies
are canceled or subjected to a reduction of coverage or any other material
adverse modification.

 

(b)          Each Party shall furnish certificates of insurance for its Policies
to the other Party within [**] days after the Effective Date.

 

9.5         Limitation on Damages. IN NO EVENT SHALL: (A) EITHER PARTY BE LIABLE
TO THE OTHER PARTY FOR SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL, EXEMPLARY OR
CONSEQUENTIAL DAMAGES, INCLUDING BUSINESS INTERRUPTION OR LOST PROFITS, WHETHER
IN CONTRACT, WARRANTY, NEGLIGENCE, TORT, STRICT LIABILITY OR OTHERWISE AND (B)
EITHER PARTY’S LIABILITY EXCEED FIFTEEN MILLION UNITED STATES DOLLARS
($15,000,000) ON A PER CLAIM BASIS. THE FOREGOING LIMITATIONS AND EXCLUSIONS ARE
NOT INTENDED TO, NOR SHALL THEY, EXCLUDE OR LIMIT DAMAGES OR CLAIMS CAUSED BY A
PARTY’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR BREACH OF THE PROVISIONS OF
ARTICLE 5, OR EXCLUDE OR LIMIT A PARTY’S INDEMNIFICATION OBLIGATIONS UNDER
SECTION 9.1 OR 9.2.

 

 - 35 - 

 

  

ARTICLE 10

MISCELLANEOUS

 

10.1       Notices. All notices, requests and other communications hereunder
must be in writing, specifically reference this Agreement in a prominent manner,
and be delivered personally, sent by first class registered or certified mail,
postage prepaid, return receipt requested or by internationally recognized
overnight delivery service that maintains records of delivery to the Parties at
the following addresses:

 

If to Intercept to:

 

Intercept Pharma Europe Ltd.

2 Pancras Square, Floor 1, London

United Kingdom N1C 4AG

Attention: [**]

 

with copies (which shall not constitute notice) to:

 

Intercept Pharma Europe Ltd.

2 Pancras Square, Floor 1, London

United Kingdom N1C 4AG

Attention: Head of Legal

 

and

 

Intercept Pharmaceuticals, Inc.

450 W 15th St,

Suite 505 Floor 5

New York, NY 10011

Attention: General Counsel

 

 - 36 - 

 

  

If to PharmaZell to:

 

PharmaZell GmbH

Rosenheimer Straβe 43

83064 Raubling

Germany

Attention: [**]

 

All such notices, requests and other communications will (a) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (b) if delivered by internationally recognized overnight delivery
courier be deemed given on the second Business Day (at the place of delivery)
after deposit with such internationally recognized delivery service, (c) if sent
by first class registered or certified mail, postage prepaid, return receipt
requested, within the United States, on the third Business Day following the
date of mailing, and (d) if sent by international first class registered or
certified mail, postage prepaid, return receipt requested, on the seventh
Business Day following the date of mailing. Any Party from time to time may
change its address or other information for the purpose of notices to that Party
by giving notice specifying such change to the other Party hereto.

 

10.2       Force Majeure. Neither Party shall be liable for delay in delivery or
nonperformance in whole or in part, nor shall the other Party have the right to
terminate this Agreement except as otherwise specifically provided in this
Section 10.2, where delivery or performance has been affected by fires, floods,
embargoes, strikes, epidemics, quarantines, war, acts of war (whether war be
declared or not), terrorism, insurrections, riots, civil commotion, acts of God
or acts or similar condition beyond such Party’s reasonable control; provided
that the Party affected by such a condition shall, within [**] days of its
occurrence, give notice to the other Party stating the nature of the condition,
its anticipated duration and any action being taken to avoid or minimize its
effect. The suspension of performance shall be of no greater scope and no longer
duration than is reasonably required and the nonperforming Party shall use
commercially reasonable efforts to remedy its inability to perform.
Notwithstanding the foregoing, in the event the suspension of performance
continues for [**] days after the date of the occurrence, and such failure to
perform would constitute a material breach of this Agreement in the absence of
such force majeure event, the nonaffected Party may terminate this Agreement
immediately by written notice to the affected Party.

 

10.3       Entire Agreement; Amendment.

 

(a)          This Agreement, together with the Schedules and Exhibits attached
hereto and the Quality Agreement, which shall be incorporated by reference
hereto, sets forth and constitutes the entire agreement and understanding
between the Parties with respect to the subject matter hereof and all prior
agreements (including any terms and conditions previously agreed upon by the
Parties), understandings, promises and representations, whether written or oral,
with respect thereto are superseded hereby. Each Party confirms that it is not
relying on any representations or warranties of the other Party except as
specifically set forth herein.

 

(b)          No amendment, modification, release or discharge shall be binding
upon the Parties unless in writing and duly executed by authorized
representatives of both Parties.

 

 - 37 - 

 

  

10.4       Further Assurances. Each Party shall duly execute and deliver, or
cause to be duly executed and delivered, such further instruments and do and
cause to be done such further acts and things, including the filing of such
assignments, agreements, documents and instruments as may be necessary or as the
other Party may reasonably request in connection with this Agreement or to carry
out more effectively the provisions and purposes hereof or to better assure and
confirm unto such other Party its rights and remedies under this Agreement.

 

10.5       Successors and Assigns. The terms and provisions hereof shall inure
to the benefit of, and be binding upon, Intercept, PharmaZell and their
respective successors and permitted assigns.

 

10.6       Governing Law. This Agreement shall be governed and interpreted in
accordance with the laws of England and Wales, excluding any conflicts or choice
of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction;
provided, however, for all intellectual property matters, this Agreement shall
be governed and interpreted in accordance with the laws of New York, New York,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Agreement to the substantive law of
another jurisdiction. To the extent not resolved pursuant to Section 10.7 or
Section 10.8, venue for any litigation between the Parties shall be London,
England or, with respect to intellectual property matters, New York, New York.
The Parties agree to exclude the application to this Agreement of the United
Nations Convention on Contracts for the International Sale of Goods.

 

10.7       Dispute Resolution.

 

(a)          In the event of a dispute between the Parties, either Party may, by
giving written notice of dispute to the other Party, request a meeting of
authorized representatives of the Parties for the purpose of resolving the
dispute. The Parties agree that, within [**] days after any such request, each
Party shall designate a representative to participate in dispute resolution
discussions that shall be held in [**] at a mutually acceptable time for the
purpose of resolving the dispute. Each Party agrees to negotiate in good faith
to resolve the dispute in a mutually acceptable manner.

 

(b)          If for whatever reason the Parties are unable to resolve the
dispute within [**] days after the issuance of a notice of dispute, then either
Party may, by written notice to the other Party, submit the dispute to binding
arbitration in accordance with the provisions of Section 10.8, except for those
disputes excluded from Section 10.8 which shall be subject to the provisions of
Section 10.6.

 

10.8       Arbitration.

 

(a)          Except to the extent otherwise provided in Section 4.5, Section
7.5, or arising out of a dispute relating to Article 5, any dispute arising out
of or relating to this Agreement, including the breach, termination or validity
thereof, shall, after first being subject to negotiations between the Parties as
provided in Section 10.7(a), be finally resolved by arbitration in accordance
with the Rules of Conciliation and Arbitration of the International Chamber of
Commerce (“ICC Rules”) as then in effect, provided that, in the event and to the
extent such rules conflict with the terms of this Section 10.8, the terms of
this Section 10.8 shall govern. Judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. The place
of arbitration shall be [**]. The arbitration shall be conducted in the English
language. The place of litigation for disputes relating to Article 5 shall be
[**].

 

 - 38 - 

 

  

(b)          Except as provided in Section 10.8(c), the arbitration shall be
held before a single arbitrator, who shall be selected by agreement of the
Parties, or, if the Parties cannot agree within [**] days after commencement of
arbitration, then by the International Chamber of Commerce. The arbitrator
selected pursuant to this Section 10.8(c) shall be a practicing or retired
lawyer or retired judge and have experience relating to agreements concerning
the marketing of pharmaceutical products in the United States.

 

(c)          Notwithstanding Section 10.8(b), in the event that the dispute that
is subject to arbitration is one in which a Party seeks to recover an amount of
at least [**] from the other Party, then either Party shall have the option,
exercisable by written notice to the other Party given at any time within [**]
days after commencement of arbitration, to require that the arbitration be held
before a panel of three (3) arbitrators. In such case, within [**] days after
the provision of notice described in the preceding sentence, each Party shall
select one person to act as arbitrator. If a Party shall fail within the
designated time period to select an arbitrator, then the arbitrator to be
selected by the Party shall be selected by the International Chamber of
Commerce. The two (2) persons so selected as arbitrators shall select a third
arbitrator within [**] days of their appointment. If the two (2) initially
selected arbitrators are unable or fail to agree upon the third arbitrator, the
third arbitrator shall be selected by the International Chamber of Commerce.
Each arbitrator selected pursuant to this Section 10.8(c) shall be a practicing
lawyer or retired judge and have experience relating to agreements concerning
the marketing of pharmaceutical products in the United States.

 

(d)          Each Party shall, upon the written request of the other Party,
promptly provide the other Party with copies of documents relevant to the issues
raised by the dispute on which the producing Party may rely in support of, or in
opposition to, any claim or defense. Any dispute regarding discovery, or the
relevance or scope thereof, shall be determined by the arbitrator(s), which
determination shall be conclusive. To the extent reasonable under the
circumstances and as agreed in writing by the Parties, all discoveries shall be
completed within [**] days following the appointment of the arbitrator(s).

 

(e)          It is the intent of the Parties that, barring extraordinary
circumstances, and to the extent reasonable, arbitration proceedings will be
concluded within [**] months from the date the arbitrator is appointed (or,
where a panel of three (3) arbitrators is used, within [**] months from the date
upon which the third arbitrator is appointed). The arbitrator(s) may extend this
time limit in the interests of justice. Failure to adhere to this time limit
shall not constitute a basis for challenging the award.

 

(f)           Except as may be required by Applicable Law (including applicable
securities laws or rules of a securities exchange) or as may be necessary to
enforce the arbitration award or the provisions of this Section 10.8, and except
for disclosures made by a Party to its accountants, insurers, consultants, or
attorneys or to actual or potential lenders, non-public investors, rating
agencies, acquirers, or business partners who are under obligations to the
disclosing Party to hold the disclosed information in confidence, neither a
Party nor its representatives may disclose the existence, content, or results of
any arbitration hereunder without the prior written consent of the other Party.

 

 - 39 - 

 

  

(g)          The arbitrator(s) shall have discretion to allocate the Parties’
costs and expenses for the arbitration (including attorneys’ fees), the fees of
the arbitrator(s), and the administrative fees of arbitration between the
Parties in proportion to the extent to which they prevail. Failing such
allocation, each Party shall bear its own costs and expenses and an equal share
of the fees of the arbitrators and administrative fees of the arbitration.

 

10.9       Third Party Beneficiaries. Nothing in this Agreement shall be
construed as giving any Person, other than the Parties hereto and their
successors and permitted assigns, any right, remedy or claim under or in respect
of this Agreement or any provision hereof.

 

10.10     Export Control. This Agreement is made subject to any restrictions
concerning the export of products or technical information from the United
States or other countries that may be imposed on the Parties from time to time.
Each Party agrees that it will not export, directly or indirectly, any technical
information acquired from the other Party under this Agreement or any products
using such technical information to a location or in a manner that at the time
of export requires an export license or other governmental approval, without
first obtaining the written consent to do so from the appropriate agency or
other governmental entity in accordance with Applicable Law.

 

10.11     Assignment. Except as expressly provided herein, neither Party may,
without the prior written consent of the other Party, sell, transfer, assign,
delegate, pledge, subcontract or otherwise dispose of, whether voluntarily,
involuntarily, by operation of law or otherwise, this Agreement or any of its
rights or duties hereunder; provided, however, that (a) Intercept may, without
such consent, assign this Agreement and its rights and obligations hereunder to
an Affiliate, (b) Intercept may, without such consent, assign its rights and
delegate its obligations under this Agreement in respect of Supplied Materials
to the purchaser or sublicensee of Intercept’s rights in and to such Supplied
Materials or the relevant Product, (c) PharmaZell may, without such consent,
assign this Agreement and its rights and obligations hereunder to one or more
Affiliates, and (d) either Party may, without such consent, assign this
Agreement and its rights and obligations hereunder to the purchaser of all or
substantially all of its assets or to any successor entity or acquirer in the
event of a merger, consolidation or change in control of such Party. Any attempt
to assign, transfer, subcontract or delegate any portion of this Agreement in
violation of this Section 10.11 shall be null and void. In the event either
Party assigns all of its rights and delegates all of its obligations under this
Agreement to another Person in accordance with the terms hereof and the
assignee/delegee acquires all rights and assumes all obligations of its
assignor/delegor under this Agreement, then the assignor/delegor shall cease to
be a party to this Agreement or to have any rights or obligations under this
Agreement from and after the effective date of such assignment or delegation.
Except as provided in the preceding sentence, no assignment or delegation shall
relieve the assignor or delegor of any of its obligations hereunder.

 

 - 40 - 

 

  

10.12     Waiver. Any term or condition of this Agreement may be waived at any
time by the Party that is entitled to the benefit thereof, but no such waiver
shall be effective unless set forth in a written instrument duly executed by or
on behalf of the Party waiving such term or condition. No waiver by either Party
of any term or condition of this Agreement, in any one or more instances, shall
be deemed to be or construed as a waiver of the same or any other term or
condition of this Agreement on any future occasion.

 

10.13     Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of either Party under this Agreement will not be
materially and adversely affected thereby, (a) such provision shall be fully
severable, (b) this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(c) the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom, and (d) in lieu of such illegal, invalid
or unenforceable provision, there shall be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and reasonably
acceptable to the Parties herein.

 

10.14     Independent Contractors. The status of the Parties under this
Agreement shall be that of independent contractors. Nothing in this Agreement is
intended or shall be deemed to constitute a partnership, agency, employer,
employee, or joint venture relationship between the Parties. Neither Party shall
have the right to enter into any agreements on behalf of the other Party, nor
shall it represent to any Person that it has any such right or authority.

 

10.15     Construction. Unless the context of this Agreement otherwise requires:
(a) words of any gender include each other gender; (b) words using the singular
or plural number also include the plural or singular number, respectively;
(c) the terms “hereof,” “herein,” “hereby” and derivative or similar words refer
to this entire Agreement; (d) the terms “Article,” “Section,” “Schedule,”
“Exhibit” or “clause” refer to the specified Article, Section, Schedule, Exhibit
or clause of this Agreement; (e) the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or”; (f) the
term “including” or “includes” means “including without limitation” or “includes
without limitation”; and (g) references to any agreement, instrument or other
document in this Agreement refer to such agreement, instrument or other document
as originally executed or, if subsequently amended, replaced or supplemented
from time to time, as so amended, replaced or supplemented and in effect at the
relevant time of reference thereto. Whenever this Agreement refers to a number
of days, such number shall refer to calendar days unless Business Days are
specified. The captions of this Agreement are for convenience of reference only
and in no way define, describe, extend, or limit the scope or intent of this
Agreement or the intent of any provision contained in this Agreement. The
language of this Agreement shall be deemed to be the language mutually chosen by
the Parties and no rule of strict construction shall be applied against either
Party.

 

10.16     Remedies. The rights and remedies provided herein are cumulative and
do not exclude any other right or remedy provided by applicable law or otherwise
available except as expressly set forth herein.

 

 - 41 - 

 

  

10.17     Counterparts; Facsimile Execution. This Agreement may be executed in
any number of counterparts, each of which shall be deemed to be an original, and
all of which, taken together, shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of this Agreement (and
each amendment, modification and waiver in respect of it) by facsimile or other
electronic transmission shall be as effective as delivery of a manually executed
original counterpart of each such instrument.

 

10.18     English Language. This Agreement shall be written and executed in, and
all other communications under or in connection with this Agreement shall be in,
the English language. Any translation into any other language shall not be an
official version thereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.

 

10.19     Parent Guarantee. Intercept Parent hereby agrees to be jointly and
severally liable for the prompt and complete performance of Intercept’s
financial obligations under this Agreement, and hereby guarantees the financial
performance by Intercept of the obligations set forth in this Agreement.

 

[Signature Page Follows]

 

 - 42 - 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement to be
effective as of the last date of signature below.

 

INTERCEPT PHARMA EUROPE LTD.   PHARMAZELL GmbH       By: /s/ Steve Arnold   By:
/s/ Oliver Bolzern       Name: Steve Arnold   Name: Oliver Bolzern       Title:
SVP   Title: CEO       Date: August 12, 2016   Date: August 12, 2016      
AGREED TO AND ACCEPTED SOLELY FOR PURPOSES OF SECTION 10.19:           INTERCEPT
PHARMACEUTICALS, INC.           By: /s/ Sandip Kapadia           Name: Sandip
Kapadia           Title: CFO           Date: August 12, 2016    

 

[Signature Page to Manufacturing and Supply Agreement] 

 

 

 

 

SCHEDULE 1.40

 

Intercept Materials

 

[**]

 

Schedule 1.40 to Manufacturing and Supply Agreement 

 

 

 

 

SCHEDULE 1.83

 

Form of Work Order

 

For Illustration Purposes Only – Do Not Execute

 

WORK ORDER #____

 

This Work Order #____ (“Work Order”) is entered into and effective with and as
of the last signature to it by either Party by and between Intercept Pharma
Europe Ltd. (“Intercept”) and PharmaZell GmbH (“PharmaZell”) and is subject to
all of the terms and conditions of the Manufacturing and Supply Agreement
between Intercept and PharmaZell, effective as of ____, 2016 (the “Agreement”)
and in accordance with this Work Order using, if applicable, the materials
provided by Intercept hereunder.

 

Specifications supplied by Intercept: as in Quality Agreement signed September
12, 2014

 

Description of Services or Scope of Work: PharmaZell shall provide the following
Supplied Material to Intercept: Work Order Description. [Or insert Description,
including any work product, reports, or presentations contemplated under this
Agreement; please be as specific as possible] or [If applicable, “as outlined in
Appendix 1 attached hereto and incorporated by reference.”]

 

Deliverables: Quantity of Supplied Materials.

 

Delivery Date: [Insert desired Delivery Date]

 

Place of Delivery: [Insert desired Delivery location]

 

Timelines and Milestones: PharmaZell will provide schedule and progress updates
in accordance with the terms of the Agreement.

 

Compensation: Intercept shall pay the total sum not to exceed of Total Estimated
Work Amount (the “Total Fee”) in accordance with the commercial pricing set
forth in the Agreement and in consideration for the performance of the above
Supplied Material supplied. Payment shall be made in accordance with the details
outlined in the Agreement. 

 

OTHER TERMS TO BE ADDED AS AGREED

 

Capitalized terms contained in this Work Order and not otherwise defined herein,
shall have the meaning ascribed to them in the Agreement.

 

This Work Order may be executed in counterparts, each of which shall be deemed
an original, but all of which together shall be deemed to be one and the same
agreement. A signed copy of this Work Order delivered by facsimile, e-mail or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Agreement.

 

[Remainder of Page Intentionally Blank]

 

Schedule 1.83 to Manufacturing and Supply Agreement

 

 1 

 

  

IN WITNESS WHEREOF, each Party has executed this Work Order by a duly authorized
individual effective as of the later of the signatures below.

 

INTERCEPT PHARMA EUROPE LTD.   PHARMAZELL GMBH           By: Form Only – Do Not
Sign   By: Form Only – Do Not Sign           Name:     Name:             Title:
    Title:             Date:     Date:  

 

Schedule 1.83 to Manufacturing and Supply Agreement 

 

 2 

 

 

SCHEDULE 2.1(d)

 

Approved Subcontractors and Activities

 

Subcontractor   Activity       [**]   [**]       [**]   [**]       [**]   [**]  
    [**]   [**]

 

Schedule 2.1(d) to Manufacturing and Supply Agreement 

 

 

 

 

SCHEDULE 2.2(a)

 

Existing Work Orders

 

[**]

 

Schedule 2.2(a) to Manufacturing and Supply Agreement 

 

 

 

 

Schedule 2.2(b)

 

First New Work Order

 

[**]

 

Schedule 2.2(b) to Manufacturing and Supply Agreement 

 

 

 

 

SCHEDULE 2.7(e)

 

Standard Yields

 

[**]

 

Schedule 2.7(e) to Manufacturing and Supply Agreement

 



 

 